Case 19-12067-mi<n Doc 1 Entered 04/04/19 09:19:04 Page 1 of 70

Fiil in this information to identify your case:

 

United States Bankruptcy Court for the: A -,i q ;-r » - \
District of Nevada

"`e*. C ":‘ ' ‘ .O l Q
Case number luknawn): Chapter you are filing under; .?-9 i -i' R "i nn o 99

Chapter7
m Chapier 11 ri f
l] Chapier 12
Cl Chapier13 {.

a \?;,.\..

:Ci;<;.:iieci<:if.imz_i§ féii.<
amended filing

Officiai Form 101
Voiuntary Petition for individuals Fiiing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing aione. A married couple may file a bankruptcy case together-called a
joint case~and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in ali of the forrns.

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number
(if known). Answer every questlon.

milth Yourseif

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your fuii name
Write the name that is on your BERNARD j
govemment-issued picture _
identification (for example, F“`$‘ name F"Si name t
your drivers license or DAUZ
passport). Middle name Middle name
Bring your picture REYES
identification to your meeting La$f name Lasi name
with the trustee. JR.

2. All other names you
have used in the last 8

 

 

 

Sui‘fix (Sr., Jrl, ||, |||)

Sufiix (Sr., Jr., li, |||)

 

 

 

 

 

 

First name First name
years
include your married or Middle name Middle name
maiden names.

Last name Last name

First name First name

Middle name Middle name

Last name Lasi name

3. On|y the last 4 digits of
. . __ _ 6 _ _

your so¢..-,i se¢umy ><><X XX __ _~”l_ _9_ __‘.*_ >O<X XX __ _ _ _
number or federal oR OR
individual Taxpayer

9 XX - XX - 9 XX - XX _

identification number
(iTiN)

Official Form 101

Voiuntary Potition for individuals F|iing for Bankruptcy page 1

 

Case 19-12067-ml<n

Debtor 1

BERNARD DAUZ REYES, JR.

 

First Nane Middle Nsne

4_ Any business names
and Empioyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to file for
bankruptcy

Ofiicial Form 101

La§ Name

About Debtor 1:

m l have not used any business names or EiNs.

Case number (irkm>wn)

Doc 1 Entered 04/04/19 09:19:04 Page 2 of 70

About Debtor 2 (Spouse Only in a Joint Case):

cl i have not used any business names or EiNs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

§§ __ rim __
§m _ ` _______ m _ ` _______
if Debtor 2 lives at a different address:
6745 CARL|SLE GROVE AVE
Number Street Number Street
LAS VEGAS NV 89139
City State Z|P Code City State Z|P Code
CLARK
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address ls different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

Number Street

 

P.O. Box

 

City State Z|P Code

Check one.'

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

cl l have another reason. Exp|ain_
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street

 

P.O. Box

 

City State Z|P Code

Check one.'

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

cl l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voiuntary Petltlon for individuals Fi|lng for Bankruptcy page 2

, WW .,. ,M¢.

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 3 of 70

Debtor1 BERNARD DAUZ REYES~ JR- Case number (irknown)

First Nane Middle Nane Last Name

 

 

Tell the Court About Your Bankruptcy Case

 

`r
<
:»
§

7. The chapter of the Check one. (For a brief description of each, see Notioe Required by 11 U.S.C. § 342(b) for Ind/'vidua/s Fi/ing
Bankruptcy Code you for Bankmptcy (Forrn 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under m Chapter 7

n Chapter 11
Cl Chapter 12
ill Chapter 13

a. How you will pay the fee Cl i will pay the entire fee when l file my petition. P|ease check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address

m l need to pay the fee ln installments if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Cl l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for XNO
bankruptcy within the - 4 . _
last 3 years? Yes. District N cvnvn When `z 08 20 m Case number ‘u l 3 005
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy l;| No
cases pending or being
filed by a spouse who is n Yes. Debtor Relationship to you
not films thls case with District When Case number, if known
you, or by a business MM /DD /YYYY
partner, or by an
affiliate?
Debtor Re|ationship to you
District When Case number, if known
MM / DD / YYYY
11- D° _y°u rent your El No. soto line 12.
res'den°e? m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12. ;
n Yes. Fill out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it as l
part of this bankruptcy petition.

Ofiicial Form 101 Voiuntary Petitlon for individuals Fi|lng for Bankruptcy page 3

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 4 of 70

Debtor1 BERNARD DAuz REYES,JR.

Firsf Name Middle Name Last Name

Case number (irknawn)

 

Report About Any Businesses You own as a Sole Proprietor

 

12. Are you a sole proprietor m NO_ 30 to pan 4_
of any ful|- or part-time
business? a Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

aco oration, artnershi ,or
LLC_rp p p Number Street

 

Name of business, if any

 

|f you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

cl Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
cl Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

cl Commodity Broker (as defined iri 11 U.S.C. § 101(6))

cl None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor’?
_ , _ m No. l am not filing under Chapter 11. §

For a definition of small

business debtor» 5ee cl No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in

11 U-S-C- § 101(510)- the Bankruptcy Code.

cl Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You own or Have Any I'lazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m NO
property that poses or is
alleged to pose a threat a Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock §
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed. why is it needed?

 

 

Where is the property?

 

Nu mber Street §

 

 

city stare ziP code

Official Form 101 Voiuntary Petltlon for lndividuals Filing for Bankruptcy page 4

Case 19-12067-ml<n

Debtor1 BERNARD DAUZ REYES, JR.

 

F|rst Name Middle Nane

Last Name

Doc 1 Entered 04/04/19 09:19:04 Page 5 of 70

Case number lirknown)

Part 5: Exp|ain Your Efforts to Receive a Briefing About Credit Counseiing

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briehng about credit
counseling before you file for
bankruptcy. You must
truthfully check orie of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

if you n|e anyway, the court
can dismiss your case, you
will lose whatever n|ing fee
you paid, and your creditors
can begin collection activities
again.

Of|icia| Form 101

About Debtor 1:

You must check one:

il l received a briefing from an approved credit
counseling agency within the 180 days before l
iled this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST n|e a copy of the certificate and payment
plan, if any,

a l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you nied for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you med for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disability. My physical disability causes me
to be unable to participate in a
briefing irl person, by phone, or
through the intemet, even after l

reasonably tried to do so,

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briean about credit counseling, you must tile a
motion for waiver of credit counseling with the court.

Voiuntary Pet|tion for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certincate and the payment
plan, if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST me a copy of the certincate and payment
plan, if any.

Cl | certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the brienng, why
you were unable to obtain it before you med for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you n|ed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you nle.
You must file a certincate from the approved
agency, along with a copy of the payment plan you
developed, if any, |f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about
credit counseling because of:

Cl |ncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about nnances.

Ci Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

Cl Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Bankruptcy page 5

 

 

,,,,..m,,,<'l,~, i_, is ii

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 6 of 70

oewa BERNARD DAuz REYES, JR.

Flrst Name Middle Name Last Name

Case number (if known)

 

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

ia. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Officia| Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined iri 11 U.S.C. § 101(8)
as “incuned by an individual primarily for a personai, famiiy, or household purpose."

D No. Gotoline 16b.
m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

D No. Go to line 16o.
D Yes. Goto line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

n No. i am not filing under Chapter 7. Go to line 18.

m Yes. i am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

w No
UYes

EZ| 149

13 50-99
13 1 00-1 99
13 200-999

EZl $0-$50,000

13 $50,001-$100,000
13 $100,001-$500,000
Ci $500,001-$1 million

13 $0-$50,000

El $50,001-$100,000
13 $100,001-$500,000
13 $500,001-$1 million

13 1,000-5,000
Ci 5,001-10,000
13 10,001-25,000

El $1,000,001-$10 million

13 $10,000,001-$50 million
El $50,000,001-$100 million
El $100,000,001-$500 million

13 $1,000,001-$10 million

El $10,000,001-$50 million
13 $50,000,001-$100 million
13 $100,000,001-$500 million

13 25,001-50,000
13 50,001-100,000
13 More than 100,000

13 $500,000,001-$1 billion

13 $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
13 More than $50 billion

Ci $500,000,001-$1 billion

Ci $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
m More than $50 billion

l have examined this petition, and i declare under penalty of perjury that the information provided is true and

correct

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eiigible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document | have obtained and read the notice required by 11 U.S.C. § 342(b)i

l request relief in accordance with the chapter of title 11, United States Code, specified irl this petition.

i understand making a false statement concealing property, or obtaining money or property by fraud irl connection

with a bankruptcy case can result irl fines
18 U.S.C. §§ 152, 1341, 1519, and 357

X/

    

MM

Voiuntary Petitlon for individuals Filing for Bankruptcy

Sigrlature of Debtor 1
Executed on w

    
 

X

250, O, or imprisonment for up to 20 years, or both.

 

Executed on _________
MM/ DD /YYYY

Signature of Debtor 2

page 6

 

 

 

 

 

ii

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 7 of 70

mwa BERNARD DAUZ REYES, JR. Case numbe,(i,,(m,,)

First Nsrie Middle Narie Last Name

 

 

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief §
available under each chapter for which the person is eligib|e. | also certify that | have delivered to the debtor(s) §
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no '

For your attorney, if you are
represented by one

lf you are net represented knowledge after an inquiry that the information in the schedules Hled with the petition is incorrectl
by an attorney, you do not
need to file this a e.

" 9 X Date 04/02/2019

 

SignatureofAftomeyforDebtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

ciiy stare zlP code §
Contact phone Emai| address
Bar number State 1

 

Official Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 7

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 8 of 70

Debtor1 BERNARD DAuz REYES,JR.

Case number (rknown)

 

Fim Nurie Middle Nmie

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfu||y. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful, you must correctly tile and handle your bankruptcy case. The rules are very ;'
technica|, and a mistake or inaction may affect your rights. For example, your case may be §
dismissed because you did not file a required document, pay a fee on time, attend a meeting or

hearing, or cooperate with the court, case trustee, U.S. trusteel bankruptcy administrator, or audit

firm if your case is selected for audit. if that happensl you could lose your right to file another

case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the 1
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged. lf you do not list 1
property or properly claim it as exempt, you may not be able to keep the property. The judge can t
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankmptcy Code, the Federai Ruies of
Bankruptcy Procedure, and the local rules of the court in which your case is liled. You must also
be familiar with any state exemption laws that app|y.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

a No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Cl No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
a NO
m Yes. Name of Person JANEE' ALLEN . z

Attach Bankruptcy Petition Preparei“s Notice, Dec/aration, and Signafure (Official Form 119).

 

By signing here, | acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notic am aware that filing a bankruptcy case without an
attorney may cause me to lose , » property if l do not property handle the case.

  
  
   
 
    

“"_’

- lre of Debtor 1

 

Signature of Debtor 2
Date 04/02/2019 Date _
MM/DD /YYYY MM/ DD/YYVY g
Contact phone 702’540`0223 Contact phone
Cel| phone Cell phone

 

Email address BERNARD-REYES@|CLOUD-CO Email address

 

Voiuntary Petition for individuals Filing for Bankruptcy page 8

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 9 of 70

Certificate Number: 15725-NV-CC-032542612

15

725-NV-CC-O32542612

CERTIFICATE OF CoUNsELING

I CERTIFY that on April 2, 2019, at 4;31 o'clock PM EDT, Bernard Reyes
received from 001 Debtorcc Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the District of Nevada, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.

 

 

 

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: April 2, 2019 By: /s/Melissa James

 

 

Name: Melissa J ames

 

Title: Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the

credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 

 

Case 19-12067-ml<n

Notice Required by 11 U.S.C. § 342(b) for

individuals Filingfor Bankruptcy (Form 2010)

 

l * " h j

\This notice is for you if:

` You are an individual filing for bankruptcy,
and :

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C. `
l § 101(8) as “incurred by an individual

‘ primarily for a personal, family, or f
l household purpose." l

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voiuntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voiuntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankniptcy (Form 2010)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcese.com

Doc 1 Entered 04/04/19 09:19:04 Page 10 of 70

 

 

Chapter 7: Liquidation
$245 ming fee '
$75 administrative fee
+ $15 trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difhculty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 11 of 70

most fines, penaltiesl forfeitures and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers

Ycu may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle vessel, or aircraft while intoxicated
from alcohol or drugs.

lf your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
Ycu must file Chapter 7 Statement of Your Current
Month/y /ncome (Offlcial Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state

if your income is not above the median for your state
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/cu/ation (Offlcial Form
122A-2).

if your income is above the median for your state you
must file a second form -the Chapter 7 Means Test
Ca/cu/ation (thcial Form 122A-2). The calculations on
the form- sometimes called the Means Tesf_deduct
from your income living expenses and payments on
certain debts to determine any amount available tc pay
unsecured creditors lf

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case LLC -www.bestcase,com

your income is more than the median income for your
state cf residence and family size depending on the
results of the Means Test, the U.S. trustee bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code lf a
motion is liled, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter cf the Bankruptcy
Code

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property cr a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exempticns may
enable you to keep your home a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exempticns are not automatic. To exempt property,
you must list it on Schedule C: The Property You C/aim
as Exempt (Offlcial Form 106C). if you do not list the
property, the trustee may sell it and pay allcf the
proceeds to your creditors

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business
but is also available to individuals The provisions cf
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankn.iptcy

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 12 of 70

Read These im ortant Warnin

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
On|y an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfu||y. The rules are technical, and a mistake
or inaction may harm you. if you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

 

Similar to chapter 13, chapter 12 permits family farmers
and Hshermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case LLC - www.bestcase.com

Under chapter 13, you must me with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings if
the court approves your plan, the court will allow you
to repay your debts as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors

After you make all the payments under your plan,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 13 of 70

 

Warning: Fi|e Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors assets liabilities income expenses and
igeneral nnancial condition. The court may dismiss your
bankruptcy case if you do not Hle this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules and the local rules of the court

For more information about the documents and
their deadlines go to:
http://www.uscourtsgov/bkforms/bankruptcy form

s html#l;_)rocedure.

 

 

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury_either orally or in writing-in
connection with a bankruptcy case you may be
fined, imprisoned. or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Ofiice of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voiuntary Petition for lndiv/duals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case LLC - www,bestcase,oom

A married couple may file a bankruptcy case
together-called a joint case. if you Hle a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). if you are filing ajoint
case both spouses must receive the brieflng. With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge if you are
filing a joint case both spouses must complete the
course

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html

 

in Alabama and North Carolina, go to;
http://www.uscourtsgov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.

 

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 14 of 70

Fill in this information to identify the case:

Debtor 1 BERNARD DAUZ REYES, JR

First Name Middle Name Last Name

 

Debtor 2
(Spouse if filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

 

Case number Chapter 7
iii known)

 

 

Offlciai Form 119

Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Ruies of Bankruptcy Procedure may be flned,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

-,iceiobebi°,

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice including the following:

o whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

o whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

o whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

o whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
o what tax consequences may arise because a case is filed under the Bankruptcy Code;

o whether any tax claims may be discharged',

o whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

o how to characterize the nature of your interests in property or your debts; or

. what procedures and rights apply in a bankruptcy case.

     
 

The bankruptcy petition preparer
for filing or accepting any fee.

has notified me of any maximum allowable fee before preparing any document

 

 

42 /i Date Apri| 21 2019
Sign re of Debtor 1 acknowledging re@pt’c')f this" notice MM/DD /YYYY
Official Form 119 Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature page 1

Scftware Copyright (c) 1996-2019 Best Case, LLC -www,bestcase.com Best Case Bankruptcy

 

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 15 of 70
Debiel' 1 BERNARD DAUZ REYES, JR Case number (ifknown)

mclamtion and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, i declare that:

 

o l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

o l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

o if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge l or my firm notifed the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

 

JANEE ALLEN

Printed name `litle, if any Fil’m nam€, if if applies
P.O. BOX 570422

LAS vEGAs, NEVADA 89157 702-716-4170
Number, Street, City, State & ZlP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that app/y.)

|7 voluntary Petition (Form ioi) |7 schedule l (Form ioel) |_ chapter ii statement of Your current Monthly
. . income (Form 1228)
l\_/_ Statement About Your Social Secunty Numbers 17 Schedule J (Form 106J) |__
Form 121 13 S e o t M
, ( ) [7 oeclaration About an individual oebtor's schedules g::§:§'and Ci§}§l'j',‘at?;,$fo;o%',,,o,,‘,’i't:;nt §§H'o'§
|7 YourAssets and Llabiliiies and certain statistical (Form 1060€¢) (Form 122(;_1)
information (Form 1065um) [-' _ . . l
|\-/- Schedule NB (Form 106~8) ‘/ Statement°fF'"a"°‘a'Affa"s (F°"m 107) l_ Chapter 13 Ca|cu|ation onour Dlsposable income
lV statement of intention for individuals Filing under (F°fm 1229~2)
|\_/-v Schedule C (Form 1060) Chapter 7 (Form 108) W App|ication to Pay Filing Fee in installments (Form
l\_/_ Schedule D(Form1060) l\_/_ Chapter7 StatementonourCurrentMonthly 103A)
|7 Schedule E/F (Form 106E/F) income (Form 122A-i) [_ App|ication to Have Chapter 7 Fi|lng Fee Waived
[7 Sch d l G F 1066 l_ Statement of Exemption from Presumption of (F°'m 103B)
e u e ( crm ) Abuse under § 707(b)(2) (Form 122A‘1SUPP) |\_/' A list of names*and addresses of all creditors
l\_/_ Schedule H (Form 106H) l\_/_ Chapter 7 Means Test Calcu|ation (Form 122A-2) (creditor or mailing matrix)

Il_/" Other FORMS 119 & 2800

 

XXX-XX-XXXX Date April 2, 2019

cm\$°°ia| Secumy number of person who signed MM/DD/YYYY

rinted name
Date Aprii 2, 2019

Signaturmankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/DD/YY¥Y
responsible person, or partner

 

 

 

Printed name

Ofiicia| Form 119 Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature page 2

Sottware Copyright (c) 1996-2019 Best Case LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12067-mkn Doc 1 Entered 04/04/19 09:19:04 Page 16 of 70

stoo (Form 2800) (12/15)

United States Bankruptcy Court
District of Nevada

ln re BERNARD DAUZ REYES, JR Case No.

 

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.'S. C. § 1 1 O(h)(Z). ]

l. Under ll U.S.C. § 110(h), l declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

For document preparation services I have agreed to accept rrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrrr $ 200.00

Prior to the filing of this statement I have received VVVVVVVVVVVVVVVV 77 7 7 _ 7 7 7 $ 200.00

Balance Due VVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVV 7 77 7 $ 0.00
2. l have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
[7 Debtor |" Other (specif`y):

4. The source of compensation to be paid to me is:
[7 Debtor [_ Other (specif`y):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case,

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

 

 

SOCIAL SECURlTY NUMBER
XXX-XX-XXXX Apri| 2, 2019
Social Security number of bankruptcy Date

p ition preparer*

P.O. BOX 570422
LAS VEGAS, NEVADA 89157
Address

 

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by ll U.S.C. § llO.)

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the F ederal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

Case 19-12067-mkn Doc 1 Entered 04/04/19 09:19:04 Page 17 of 70

Fill in this information to identify your case:

 

 

v DeblOr 1 BERNARD DAUZ REYES, JR

‘ Flrst Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

.United States Bankruptcy Court for the; DiSTR|CT OF NEVADA

 

Case number 7
(if known) m Check if thlS lS an
' amended filing

 

 

Officiai Form 1068um

Summary of Your Assets and Liabiiities and Certain Statisticai information 12/15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

 

 

Your assets
Vaiue of what you own

1_ Schedule A/B: Property (Officiai Form 106A/B)

1a. Copy line 55, Totai real estaie, from Schedule A/B ................................................................................................ $ 0~00
1b. Copy line 62, Totai personal property, from Schedule A/B ..................................................................................... $ 7 77 77 18,958_50
1c. Copy line 63, Totai ofaii property on Schedule A/B ............................................................................................... $ 7 77*7*¢ 18,958_§077

summarize Your Liabiiities

 

Your liabilities
Amount you owe

2_ Schedule D: Credi'tors Who Have C/aims Secured by Property (Offlcial Form 1060)

2a Copy the total you listed in Coiumn A, Amountof claim. at the bottom of the last page of Part 1 of Schedule D__. $ 27’664~00
3. Schedule E/F.' Credi`tors Who Have Unsecured C/alms (Offlcial Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................................. $ 1’500'00
3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6] of Schedule E/F ............................ $ 43,399_60
Your total liabilities $ 7 727,5§3.760

 

 

Summarize Your income and Expenses

 

4. Schedule l: Your/ncome (Offlcial Form 106|)
Copy your combined monthly income from line 12 of Schedule l ................................................................................ $ v 3»77571

5_ Schedule J.' Your Expenses (Offlcial Form 106J)
Copy your monthly expenses from line 22c of Schedule J .......................................................................... $ 3’666'00

Answer These Questions for Administrative and Statistica| Records

6. Are you filing for bankruptcy under Chapters 7,11, or 13?
[) No. You have nothing to report on this part ofthe form_ Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personai, family, or
household purpose." 11 U.S,C. § 101(8). Fill out lines 8-99 for statistical purposes_ 28 U.S.C. § 159.

[] Your debts are not primarily consumer debts_ You have nothing to report on this part ofthe form Check this box and submit this form to
the court with your other schedules

Officiai Form 1068um Summary of Your Assets and Liabiiities and Certain Statisticai information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase corn Best Case Bankruptcy

ann wl t4

 

 

 

W,,., …..,., ~… ~.,., …, ,, .t, ,. ..W ,7\, ,,

Case 19-12067-mkn Doc 1 Entered 04/04/19 09:19:04 Page 18 of 70
Debtor i BERNARD DAUZ REYES, JR Case number (/fknown)

 

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Officiai Form
122A-i Line ii;oR, Form 1223 Line 11; oR, Form 122c-1 Line 14. $ 4»794-17

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Totai claim

From Part 4 on Schedule E/F, copy the following:
Qa. Domestic support obligations (Copy line Sa.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 1,500_00
90. Ciaims for death or personal injury while you were intoxicated (Copy line 60.) $ 7 7 77 77_0_7(7)()777
9d Student loans. (Copy line 6f.) $ iLQ_IS§Q
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 69.) , 0'00
9f. Debts to pension or profit-sharing pians, and other similar debts. (Copy line 6h.) +$ 0_00

 

99 rutai. Add iinessa through Qf. $, ,9,§§5-&

Officiai Form lO€Sum Summary of Your Assets and Liabilities and Certain Statistica| information page 2 of 2

Sof!ware Copyright (c) 1996~2019 Best Case, LLC - wvwv bestcase com Best Case Bankruptcy

Case 19-12067-mkn Doc 1 Entered 04/04/19 09:19:04 Page 19 of 70

Fill in this information to identify your case and this filing:

 

 

 

yDebefi BERNARD DAUZ RE¥ES, JR
l FirstName Middle Name ' fw LasiName j
i Debtor 2 j
,i (spouse, if niing) Firsi Name Midd`ié Name Lasi'Name f §

` United States Bankruptcy Court for the: DiSTRiCT OF NEVADA

 

icase number l:l Check if this is an

`_ , __ , l amended filing

Officiai Form 106A/B
Schedule AlB: Property rails

 

 

ln each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possibie. iftwo married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number (if known).
Answer every questlon.

mgescribe Each Residence, Buiiding, Land, or other Real Estate ¥ou Own or Have an lnterest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

- No. Go to Part 2.
m Yes. Where is the property?

Describe ¥our Vehicies

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G.' Executoly Contracts and Unexpi'red Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

l:l No
- ¥es
. K|A . Do not deduct secured claims or exemptions Put

3`1 Make` ,,__1, 1 , ,,_,i who has an lntemst m the property? Check one the amount of any Secured claims On Schedule Dj
Modei: OPTiMA - Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 20118 , /, ,, _ ,_ m Debtor 2 On|Y Current value of the Cunent value of the
Approximate mileage: 77 7 777` m Debtor 1 and Debtor 2 only entire property? portion you own?
Other information El At least one of the debtors and another

 

l
<` m Check if this is community property s1 51928-00 $15,92'877-(7)7977

(see instructions)

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

l No
El Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here => __$71_§7»7928-00

 

 

Describe ¥our Personai and Household items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
6. Househo|d goods and furnishings
Examples: Major appliances, furniture, iinens, china, kitchenware
l:l No
Officiai Form 106A/B Schedule AlB: Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12067-mkn Doc 1 Entered 04/04/19 09:19:04 Page 20 of 70

 

 

 

 

Debtor1 BERNARD DAUZ REYES, JR 777 77 n Case number (ifknown) __________
- Yes. Describe .....
l Misc HousEHoLD FuRNiTu"RE " " "i _ $500.00
"_‘l

 

 

iTvcELLPHoNE LAPToP ' , i _V_H,__`,MQ__

7. E|ectronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music coilections; electronic devices
including oell phones, cameras, media players, games

- No
l:l Yes. Describe .....

8. Co|iectibies of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card coilections;
other collections, memorabilia, collectibles

- No
l:l Yes. Describe .....

9. Equipment for sports and hobbies
Examples.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

- No
l:l Yes. Describe .....

10. Firearrns
Examp/es.' Pistols, rifles, shotguns, ammunition, and related equipment

- No
[:l Yes. Describe .....

11. C|othes
Examp/es: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

l:l No
- Yes. Describe .....

 

11 ___1 ij

§599;°£,

 

choTHiNG

12. Jewelry
Examples: Everyday jewelry, costume ]eweiry, engagement rings, wedding rings, heirioom jewelry, watches, gems, gold, silver

- No
l:l Yes. Describe .....

13. Non-fann animals
Examples: Dogs, cats, birds, horses

- No
[:l Yes. Describe .....

14. Any other personal and household items you did not already |ist, including any health aids you did not list
- No
l:l Yes. Give specific information .....

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here $2,500-00

 

 

Describe Your Financia| Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

Officiai Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996~2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 21 of 70
Debtor1 BERNARD DAuz REYES, JR case number (rrknown)

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you ile your petition

l:] No
- Yes ................................................................................................................

 

cash WW,V_`,.,,,MW

 

17. Deposits of money
Examples: Checking, savings, or other inanciai accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions if you have multiple accounts with the same institution, list each.

 

 

 

 

l:l No

. Yes ........................ 'nstitution name:
17_1. cHEcKrNc usAA BANK __ 7 $300.00
17.2. SAV|NGS USAA 7_ _7 $0.00
17.3. cr-rEcKrNG us BANK $°-~'?9,,

 

 

17.4. sAerGs 7us BANK 7 $o.oo

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage inns, money market accounts

l No
n Yes .................. institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

|:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

l No
l:] Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: interests in iRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

l:] No
l Yes. List each account separateiy.
Type of account: institution name:

TH|FT SAV|NGS VA THR|SFT SAV|NGS $200.00

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (eiectric, gas, water), telecommunications companies, or others

- No
l:l Yes. ..................... institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No
[] Yes _____________ issuer name and description

Officiai Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestmse.ccm Best Case Bankruptcy

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 22 of 70
Debtor1 BERNARD DAuz REYES,JR _ 7 _ case number (rrknown) 7

 

24. lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

l No
|:] Yes _____________ institution name and description Separately tile the records of any lnterests.ii U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
l No

l:l Ves. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |nternet domain names, websites, proceeds from royalties and licensing agreements

-No

cl Ves. Give specihc information about them...

27. Licenses, franchises, and other general intangibles
Examples: Buiiding permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

- No
El Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
- No

cl Yes. Give specific information about them, including whether you already hled the returns and the tax years .......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

lNo

cl Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

-No

El Yes. Give specific infonnation..

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credlt, homeowner’s, or renter”s insurance

-No

El Yes. Name the insurance company of each policy and list its value.
Company name: Benehciary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

l No
cl Yes. Give specific infon'nation..

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

l No
El Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No

l:l Yes. Describe each claim .........

Ofiicla| Form 106A/B Schedule A/B: Property page 4
Sottware Copyright (c) 1996~2019 Best Casel LLC - www.bestcase,com Best Case Bankruptcy

 

 

 

 

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 23 of 70
Debtor1 BERNARD DAuz REYES, JR case number mimown) 777

35. Any financial assets you did not already list
- No
U ¥es. Give specific infomiation..

 

 

 

 

 

 

 

 

 

 

 

 

%_. ci `
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached l
for Part 4. Write that number here l 777 $§370-50
Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
l No. Go to Pan 6.
ij Yes. co to line 38.
Part 6 Describe Any Fann- and Commerciai Fishing-Related Property you Own or Have an interest in.
if you own or have an interest in farmiand, list it in Part 1. 7
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. co to Pan 7,
[:l Yes. Go to line 47,
mescribe All Property You Own or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
. No
m ¥es. Give specific information .........
54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... § 777 $o_ooj
List the Toiais or Each Pan of this Form 7
55. Part 1: Totai rear estate, iine 2 7_77777 $q____op7
56. Part 2: Totai vehicles, line 5 $17§_,§28.00
57. Part 3: Totai personal and household items, line 15 $2,500___9(1
58. Part 4: Totai financial assets, line 36 777 $530.50
59. Part 5: Totai business-related property, line 45 7 $0_00 `.
60. Part 6: Totai farm- and fishing-related property, line 52 777 $0_00 ;'
61. Part 7: Totai other property not listed, line 54 + _§Q.OO
62. Totai personal property, Add lines 56 through 61 $18,958_50 Copy personal property total 777 77$718,958_50
63. Totai of all property on Schedule AIB. Add line 55 + line 62 i $18,958.50
Officiai Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 24 of 70

Fill in this information to identify your case:

 

 

 

Debtor 1 BERNARD DAUZ REYES, JR §
First Name Middle Name Last Name ' :

l Debtor 2

(Spouse if, iiilng) First Name Middle Name ' 7 77 Last Name i"

United States Bankruptcy Court for the: DiSTRiCT OF NEVADA
Case number

17 (if known) ‘ [:| Check if this is an
l 7 l amended filing

Officiai Form 106C
Schedule C: The Property You Ciaim as Exempt 4i19

 

 

Be as complete and accurate as possible. lftwo married people are filing together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B: Property (thcial Form 106A/B) as your source. list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Altemative|y, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount

_|dentify the Property You Ciaim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
l You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
U You are claiming federal exemptions 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
20118 KiA oPTiMA $157928_00 - $0_00 Nev. Rev. stat § 21.090(1)(f)

 

Line from Schedule A/B: 3.1 ~ a ~~ ~WA
cl 100% of fair market value, up to
any applicable statutory limit

MiSC HOUSEHOLD FURN|TURE $500_00 - $500700 Nev. Rev. Stat. § 21 .090(1)(b)
Line from Schedule A/B: 6.1 7 ._A

 

m 100% of fair market value, up to
any applicable statutory limit

 

TV CELLPHONE LAPTOP $1,500_00 - $175°°_00 Nev. Rev. Stat. § 21 .090(1)(b)
Line from Schedule A/B: 6.2 -»~
E| 100% affair market vaiue, up to

any applicable statutory limit

 

CLOTH|NG $500_00 - $500_00 Nev. Rev. Sfat. § 21 .090(1)(b)
Line from Schedule A/B: 1 1.1

 

m 100% of fair market value, up to
any applicable statutory limit

Line from Schedule A/B: 16.1 -

 

cl 100% of fair market value, up to
any applicable statutory limit

Officiai Form 1060 Schedule C: The Property You Ciaim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12067-ml<n

Debtor1 BERNARD DAUZ REYES, JR

 

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

Doc 1 Entered 04/04/19 09:19:04 Page 25 of 70

Case number (if known)

 

Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B
CHECK|NG: USAA BANK $300_00 - $300_00 Nev. Rev. Stat. § 21.090(1)(2)
Line from Schedule A/B: 17.1 a ~~~
m 100% of fair market value, up to
any applicable statutory limit
SAV|NGS: USAA $o_oo - $0_00 Nev. Rev. Stat. § 21.090(1)(2)
Line from Schedule A/B: 17.2 * -A_ -~~ …_~
U 100% affair market vaiue, up to
any applicable statutory limit
CHECK|NG: US BANK $0_50 . $0_50 Nev. Rev. Stat. § 21.090(1)(2)
Line from Schedule A/B: 17.3
m 100% of fair market value, up to
any applicable statutory limit
SAV|NGS: US BANK $0_00 . $0_00 Nev. Rev. Stat. § 21.090(1)(2)
Line from Schedule A/B: 17.4 ------
m 100% of fair market value, up to
any applicable statutory limit
TH|FT SAV|NGS: VA THR|SFT $200_00 - $200_00 Nev. Rev. Stat. § 21 .090(1)(r)

SAV| NGS ~~-~
Line from Schedule A/B: 21 .1

m 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you hled this case?

l No
l:i No
l:i Yes

Officiai Form 106C
Scftware Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

Schedule C: The Property You Ciaim as Exempt

page 2 of 2
Best Case Bankruptcy

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 26 of 70

Fill in this information to identify your case:

Debtor1 BERNARD DAUZ REYES, JR

Filst Name Middle Name Last Name

 

Debtor 2
(SpOUSe, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Nevada

Case number

nrrmr,wnl Cl Check iflhis is an
amended filing

 

 

 

Officiai Form 106D
Schedule D: Creditors Who Have Ciaims Secured by Property iziis

Be as complete and accurate as posslb|e. lf two married people are filing together, both are equally responsible for supplying correct
information if more space is neededl copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
g Yes. Fill in all of the information below.

List All secured claims
Coiumn A Coiumn B Coiumn C

2. List all secured claims. if a creditor has more than one secured claiml list the creditor separately Amount of clalm Valma of collateral unsecured
for each claim. if more than one creditor has a particular claiml list the other creditors in Part 2. Do not deduct the that supports mls p°nl°n

 

 

 

As much as possiblel list the claims in alphabetical order according to the creditor’s name. value of collateral. claim if any
-2.1 CRESCENT BANK AND TRUST Describe the Property that secures the clalm; $ 27,664.00 $ 15,928.00 $ 11,736.00
Creditor's Name
P_O, BQ)( 2460 2018 KlA OPTlMA
Number Street

As of the date you file, the claim is: Check ali that apply.

n Contingenl
CHESAPEAKE VA 23327 l;] Unliquldared

 

 

City State ZlP Code n Dlsputed
who owes the debt? Check °ne- Nature of lien. Check all that apply.
m Debtor 1 On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
a Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
a At least one of the debtors and another a Judgmem lien from 3 lawsuit

g Other (including a right to offset) PRCH MONEY SE
El cheek ifthls claim relates lo a

 

 

 

 

 

community debt
Date debt was incurred 7/20/2018 Last 4 digits of account number __ _ _
|£| Describe the property that secures the claim: $ $ $
Creditor‘s Name
Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
n Unliquidated
criy stale zlP code a Dispuled
Who owes the debt? Check one. Nature of llen. check all that appiy.
n Debtor 1 O"|y a An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)

a Debtor1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic`s lien)
n At least one of the debtors and another n Jud§mem lien from 3 lawsuit
n Cther (including a right to offset)
l;l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ _ ___

Add the dollar value of your entries in Coiumn A on this page. Write that number here: E___liwo|

thcial Form 106D Schedule D: Cred|tors Who Have Ciaims Secured by Property page 1 of 3_

r
l
z
§
§

 

Case 19-12067-ml<n

BERNARD

Fim Name

DAUZ

Middle Name

REYES, JR

Last Name

Debtor 1

 

Case number (irknown)

Doc 1 Entered 04/04/19 09:19:04 Page 27 of 70

 

 

 

 

 

 

 

 

 

 

Addm°nal Page ACl:'/un'in A C`$lo/limn B " l Coiumn C
_ _ _ _ _ ount of claim a ue of co atera Unsecured
After listing any entries on this page, number them beginning with 2.3, followed DO not deduct the that supports this portion
by 2`4’ and so f°nh‘ value of collateral, Claim ll any
Describe the property that secures the claim: $ $ $
Creditofs Name
Number Street
As of the date you file, the claim is: Check all that apply,
n Contingent
city slate ziP code C] unliquidated
n Disputed
Who owes the debt? Check One Nalure of lien. check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Debtor 1 and Debtor 2 Dnly n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another a Judg""em lien from a lawsuit
n Other (including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _
m Describe the property that secures the claim: $ $ $
Creditofs Name
Number Stleet
As of the date you file, the claim is: Check all that apply.
C] Contingent
n Unliquidated
City State ZlP Code a Disputed
who owes the debt? Check One` Nature 0f llen. Check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
a Debtor1 and Debtor 2 0an n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another C] Judgmenl lien from a lawsuit
C] h ' ' ' rr
C] Check if this claim relates to a Ot er (mc|udmg a ngm to o geo
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
m Describe the property that secures the claim: $ $ $

 

Creditors Name

 

Number Street

 

 

City State ZlP Code

Who owes the debt? Check cne.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

El UDUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Coiumn A on this page. Write that number here: $

if this is the last page of your form, add the dollar value totals from all pages.

Write that number here:

Officiai Form 106D

Additionai Page of Schedule D: Creditors Who Have Ciaims Secured by Property

 

 

 

As of the date you file, the claim is: Check all that apply.
a Contingent

n Unliquidated

n Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

n Statutorylien (such as tax llen, mechanics lien)

n Judgment lien from a lawsuit

n Other (including a right to offset)

Last 4 digits of account number _

27,664.00

$ 27,664.00

pegez_ Of 3_

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 28 of 70

Debtor1 BERNARD DAUZ REYES' J R Case number (irknown)

First Name Middle Name Last Nane

 

 

List others to Be Notiied for a Deht That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed ln Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|:| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _
Number Street
city state ziP code
|:| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _ ;
Number Street
City State ZlP Code
|:| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _ 1
Number Street
City State ZlP Code
|:| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State Z|P Code
[:l on which line in Pan 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code
|:| On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _

 

Number Street

 

 

City State ZlP Code

Officiai Form 106D Part 2 of Schedule D: Creditors Who Have Ciaims Secured by Property page3_ of3__

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 29 of 70

Fill in this information to identify your case:

 

 

lD€befi BERNARD DAUZ REYES, JR
Flrst Name Middle Name Last Name
l Debtor 2
(Spouse it, filing) First Name Middle Name Last Name

v United States Bankruptcy Court for the: D|STR|CT OF NEVADA

 

Case number
(if known) |:] Check if this is an z
amended hling

 

 

Officia| Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Ciaims 12/15

Be as complete and accurate as possible. Use Fart 1 for creditors with FRIORITY claims and Fart 2 for creditors with NONFRIOR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AlB: Froperty (Offlcial Form 106AlB) and on
Schedule G: Executory Contracts and Unexpired Leases (Offlcial Form 1OGG). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Ciaims Secured by Property. lf more space is neededl copy the Fart you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. lf you have no information to report in a Fart, do not file that Fart. On the top of any additional pagesl write your
name and case number (if known).

Part 1: List All of Your PR|OR|TY Unsecured Ciaims
1. Do any creditors have priority unsecured claims against you?
l:l No. co to Part 2_

- Yes.

2. List all of your priority unsecured claims. li a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim it is. li a claim has both priority and nonpriority amounls, list that claim here and show both priority and nonpriority amounts As much as
possib|e, list the claims in alphabetical order according lo the creditor`s name, lt you have more than two priority unsecured claims, fill out the Continuation Page of 5

 

 

 

 

Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3. t
(For an explanation of each type of claim, see the instructions for this form in the inslruction booklet.)
Totai claim priority Nonpriority
amount amount §
2-1 lNTERNAL REVENUE SERV|CE Last 4 digits Of account number $1,500.00 $1,500.00 $0.00
Priority Creditor's Name
lNTERNAL REVENUE SERV|CE Wh@n was the debt incurred? 2015
Fresno, CA 93888-0025 j
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
who incurred the debt? check one |:] contingent
- Debtor1 0an l:| unliquidated §
m Debtor 2 only m Disputed
[:| Debiom and Debtor 2 Onyy Type of FRlORlTY unsecured claim:
m At least one of the debtors and another m D°mes"° $uppon °b"ga"°“$
l:l Check if this claim is for a community debt - Taxes and certain other debts you owe the government
ls the claim subject to offset? l:l Clalms for death or personal injury while you were intoxicated
- NO l:l Other. Specify

 

l:l Yes FEDERAL TAX RETURN

List All of Your NONPR|OR|TY Unsecured Ciaims

3. Do any creditors have nonpriority unsecured claims against you?

 

 

m No. You have nothing to report ln this part Submit this form to the court With your other schedules
- Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more y
than one creditor holds a particular clalm, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2. ‘

Total claim

Officiai Form 106 E/F Schedule Ele Creditors Who Have Unsecured Ciaims Fage 1 of 17
Software Copyright (c) 1996-2019 Best Case LLC - vwvw bestcase com 53130 Best Case Bankruptcy

Case 19-12067-ml<n

Debtor 1 BERNARD DAUZ REYES, JR

DOC 1 Entei’ed 04/04/19 09219204

Case number (ii known)

Page 30 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Softvmre Copyright (c) 1996<2019 Best Case, LLC - vwwv.bestcase com

:4.1 A|_COA B||_|_|NG CENTER Last 4 digits of account number
Nonpriority Creditor's Name
265 BRQQKV|EW CENTRE WAY When was the debt incurred?
STE 400
Knoxvi||e, TN 37919
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one ot the debtors and another Type °f NONPR|OR|TY unsecured C'aim:
l:l Check if this claim is for a community m Stude"t loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes . other, Speci(y COLLECTlON
f AMER|CAN MED|CAL COLLECT|ON
f4.2 AGENCY Last-1 digits of account number 1722 $370.00
Nonpriority Creditors Na me
AMER|CAN MED|CAL COLLECT|ON When Wa$ the debt incurred? 09/13/2017
AG
4 WESTCHESTER PLAZA SU|TE
110
E|msford, NY 10523
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only l:l Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
l:l At least one ot the debtors and another Type °f NONPR|OR|TY unsecured C'aim:
l:l Check if this claim is for a community m Studem loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharin plans, and other similar debts
9
l:l Yes - other_ Specify MED|CAL BlLL
:4.3 AMER|CQ|_|_ECT Last 4 digits of account number $20_00
Nonpriority Creditor's Name
AMER|CQ|_|_ECT When was the debt incurred?
1851 S ALVER|NO ROAD
Manitowoc, W| 54220
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only m Unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
l:l At least one ot the debtors and another Type °f NONPR|OR|TY unsecured claim:
l:l Check if this claim is for a community m Studem '°ans
debt l:l Obligations arising out ol a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
Officiai Form 106 E/F Schedule Ele Creditors Who Have Unsecured Ciaims Page 2 of 17

Best Case Bankruptcy

 

§
§

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 BERNARlaza/euzlnfw$)asrnl<n rinl~ 1 Fniered 04/6¢)5£9@9‘?1<9“:0@> Paeea;leefelo__-*M
§4.4 ATT D\RECTV Last 4 digits or account number 5997 $2,042.83
Nonpriority Creditor's Name
P,O_BO)( 5371()4 When was the debt incurred? 10/03/18
v_/L“.Bté._@_&§t§§$_,c_, 22 _ c,-
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only m Contingent
l:l oebior 2 onl l:l unliquidated
V
m Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °l NONPRlORlTY unseculeu olalml
l:l Check it this claim is for a community l:l Sluuenl loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans. and other similar debts
m Yes - Other_ Specify COLLECTlON
BANK OF AMER|CA Last 4 digits of account number $50000
Nonpriority Creditor's Name
BANK OF AMER|CA When was the debt incurred?
PO Box 1598
Norfolk, VA 23501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check orie.
- Debtor1 only m Contingent
l'J oebior 2 only l:l unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m Al least one ofthe debtors and another Type °l NONPRlORlTY unsecured claim:
l:l Check if this claim is for a community l:l Sluuenl loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
cl Yes l Other. Specify £OEE£M”____F 4 gwgq~~_w_
§4.6 CAplTAL ONE Last 4 digits or account number 0561 $586.00
Nonpriority Creditor's Name
CAP|TAL ONE When was the debt incurred? 6/27/201 8 4
P.O. BOX 30281
Salt Lake City, UT 84130-0281
Number Street City State Zip Code As of the date you ti|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
El oebior 1 end oebior 2 only l'J oispuied
m At least one of the debtors and another Type °l NONPRlORlTY unse°uleu clalml
l:l Check if this claim is for a community l:l Sludenl loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m Yes l Other Specv‘v ,,CRED,,'T, C,,/§_R,.D
Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 3 of 17

Software Copyright (c) 1996-2019 Best Case LLC ~ W.bestcase com

Best Case Bankruptcy

 

 

 

 

 

 

Case 19-12067-ml<n

Debtor ‘| BERNARD DAUZ REYES, JR

 

Doc 1 Entered 04/04/19 09:19:04 Page 32 of 70

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASH 1 Last 4 digits of account number __ $30000
Nonpriority Creditor's Name
1995 N NEL\_|S BLVD STE C When wasthe debt incurred?
Las Vegas, NV 89115 §§di
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
U Debtor 2 only ij unliquidated
U Debtor 1 and Debtor 2 only l:l Disputed
U At least one ofthe debtors and another Type of NONPRlORlTY unsecured elaln'l:
[] Check if this claim is for a community l:l Sluoenl loans
debt U Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Othe¢§ Specify COLLECTlON
1.4,,;§_§ CHARTF-R CQMMU N\CAT\ONS , Last 4 digits °f a°°°“"' '“"“b°' ..91§§ ,, _,§?,1_5;99,,
Nonpriority Creditor's Name
CHARTER COMMUN\CAT\QNS when was the debt incurred? 11/2018 §§ §§§§§§§§§§
P.O. BOX 790086
Saint Louis, MO 63179-0086
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only U Contingent
U Debtor 2 only m Unliquidated
l:l Debtor 1 and Debtor 2 only U Disputed
U At least one ofthe debtors and another Type of NONPRlORlTY unseculed olalml
[] Check if this claim is for a community U Sluoenl loans
debt U Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to Offset? report as priority claims
- NQ U Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other_ Specify 4COLLECT\ON 4 ~
CHASE BANK Last 4 digits of account number $5()()_00
Nonpriority Creditor's Name n
CHASE BANK When was the debt incurred?
PO BOX 15298
Wilrni_n_gton, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only U Contingent
El Debtor 2 only El unliquidated
U Debtor 1 and Debtor 2 only U Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olalm"
[] Check if this claim is for a community n Sluoenl loans
debt U Obli ations arising out of a se aration agreement or divorce that you did not
9 P
ls the claim subject to offset? report as priority claims
l NO U Debts to pension or profit-sharing plans, and other similar debts
U Yes - Other_ Specify COLLECT\ON
Omcia| Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 4 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - vwvw bestcase com Best Case Bankruptcy

Case 19-12067-ml<n
Debtor1 BERNARD oAuz REYES, JR

 

§0' CHECK C|TY

 

Nonpriority Creditor's Name
CHECK C|TY
5861 W CRA|G ROAD

Las Vegas, NV 89130
Number Street City State Zip Code

Who incurred the debt? Check one.

. Debtor 1 only

g Debtor 2 only

g Debtor 1 and Debtor 2 only

g At least one of the debtors and another

g Check if this claim is for a community
debt

ls the claim subject to offset?
. No
g Yes

Doc 1 Entered 04/04/19 09:19:04 Page 33 of 70

Case number (ii known)

 

Last 4 digits of account number $2,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

g Contingent
g Unliquidated

l:] Disputed
Type of NONPR|OR|TY unsecured claim:

g Student loans

g Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

g Debts to pension or profit-sharing plans, and other similar debts

. Other§ Spec'yfy COLLECT|ON

 

 

 

 

 

1' COLLEGE OF SOUTHERN NEVADA

 

Nonprion`ty Creditor's Name
COLLEGE OF SOUTHERN NEVADA
3200 E CHEYENNE AVE

North Las Vegas, NV 89030
Number Street City State Zip Code

Who incurred the debt? Check one.

 

- Debtor 1 only

g Debtor 2 only

g Debtor 1 and Debtor 2 only

g At least one of the debtors and another

l:] check if this claim is for a community
debt

ls the claim subject to offset?
. No
g Yes

Last 4 digits of account number $300.00

 

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

g Contingent
g Unliquidated

l:] Disputed
Type of NONFR|OR|TY unsecured claim:

g Student loans

g Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

g Debts to pension or profit-sharing plans, and other similar debts

' other specify ¢§_QLLECT|ON

 

,2` CONNS CRED|T CO

 

Nonprion`ty Creditor's Name
P.O. BOX 2356

Beaumont, TX 77704-2358
Number Street City State Zip Code

Who incurred the debt? Check one.

 

- Debtor 1 only

g Debtor 2 only

g Debtor 1 and Debtor 2 only

g At least one of the debtors and another

g Check if this claim is for a community
debt

ls the claim subject to offset?

. No
g Yes

Last 4 digits of account number 3932 $2,677.00

When was the debt incurred? 11/04/2018

 

As of the date you flle, the claim is: Check all that apply

g Contingent

l:] unliquidated

l:l Disputed

Type of NONFR|OR|TY unsecured claim:
g Student loans

g Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

g Debts to pension or profit-sharing plans, and other similar debts

. Othey_ Speci{y COLLECT|ON

 

 

Oft”lcial Form 106 E/F
Soflware Copyright (c) 1996-2019 Best Case, LLC - vwwv bestcase.com

Schedule EIF: Creditors Who Have Unsecured Claims Page 5 of 17

Best Case Bankruptcy

Case 19-12067-mkn

Debtor 1 BERNARD DAUZ REYES, JR

Doc 1 Entered 04/04/19 09:19:04 Page 34 of 70

Case number (ii known)

 

 

3` COX COMMUN|CAT|ONS

 

Nonpriority Creditor's Name
COX COMMUN|CAT|ONS
PO BOX 79175

Phoenix, AZ 85062

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only
[:l Debtor 2 only
[`_'l Debtor1 and Debtor 2 only

m At least one ot the debtors and another

[:l Check if this claim is for a community

 

Last 4 digits of account number $300.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent
l:] Unliquidated

m Disputed
Type of NONPR|OR|TY unsecured claim:

m Student loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - wlM/v'bestcase com

debt m Ob|igations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or proiit-sharing plans, and other similar debts
[`_'l Yes l Other. Specify collection
4.1

v4 CRED|T ONE BANK Last 4 digits of account number $300.00
Nonpriority Creditor's Name
CRE[)|T ONE BANK When was the debt incurred?
PO BOX 98872
Las Vggas, NV 89193-8872
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one oithe debtors and another Type °f NONPR|OR|TY unsecured claim:
[:l Check if this claim is for a community m Student '°a"$
debt m Ob|igations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or proiit-sharing plans, and other similar debts
m Yes - Other‘ Speci(y COLLECT|ON

4.1

4 5 DEPT OF ED/NELNET Last 4 digits of account number COMB $7,228.00
Nonpriority Creditor's Name
3015 S PARKER RD STE 400 When WaS the debt incurred? 04/2015
Aurora, CO 80014
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one4
l Debtor 1 only m Contingent
[‘_'j Debtor 2 only [`_'l unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one ot the debtors and another Type of NONPR|OR|TY unsecured c|a|m'
l:] Check if this claim is for a community - Student loans
debt m Ob|igations arising out ot a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No m Debts to pension or proiit-sharing plansl and other similar debts
m Yes m Other. Specify

STUDENT LOAN
Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 6 of 17

Best Case Bankruptcy

Case 19-12067-mkn

Debtor 1 BERNARD DAUZ REYES, JR

DOC 1 Entei’ed 04/04/19 09219204

Case number (if known)

 

§4_1 DlGN|TY HEALTH-ST ROSE

 

 

 

Page 35 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - wvwv'bestcase com

'5 DOM|N|CAN Last 4 digits of account number $2,993.82

Nonpriority Creditor's Name ~ w
3033 N 3RD AVENUE When was the debt incurred?
Phoenix, AZ 85013
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
n Debtor 2 only m Unliquidated
[:l Debtor 1 and Debtor 2 only [:l Disputed
[:l At least one ofthe debtors and another Type °f NONPRlORlTY unsecured clalm:
El check it this claim is for a community l:l S‘“d"'“ '°a"$
debt [:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m ¥es - Other. Specify MED|CAL BlLL

4,1

7 DO LLAR LOAN CENTER Last 4 digits of account number $400.00
Nonpriority Creditor's Name
DO|_|_AR LOAN CENTER When was the debt incurred?
2685 S EASTERN AVENUE
Las Vegas, NV 89169
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
El Debtor 2 only El unliquidated
[:l Debtor 1 and Debtor 2 only m Disputed
[:l At least one ofthe debtors and another Type °f NONPRlORlTY unsecured clalm:
[:l Check if this claim is for a community l:l Sl"denl loans
debt m Ob|igations arising cut of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No [:l Debts to pension or profit-sharing plans. and other similar debts
m Yes l Othe¢_ Specify COLLECT|ON

4.1

8 GElCO Last 4 digits of account number $18000
Nonpriority Creditor's Na me
GE|CO When was the debt incurred?
PO BOX 55548
Bethesda, MD 20811
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
[:l Debtor 2 only [:l Unliquidated
El Debtor 1 end Debtor 2 only El Disputed
[:l At least one ofthe debtors and another Type °f NONPRlORlTY unsecu'ed Clalm"
[:l Check if this claim is for a community l:l Slude"l loans
debt m Obli ations arisin out of a separation agreement or divorce that you did not

9 9

ls the claim subject to offset? report as priority claims
- No [:l Debts to pension or profit-sharing plans, and other similar debts
[:l Yes - Other_ Specify COLLECT|ON

Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 7 of 17

Best Case Bankruptcy

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 36 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 BERNARD DAUZ REYES, JR Case number (irl<nown)
4.1
19 HRRG Last 4 digits of account number $620.20
Nonpriority Creditor's Na me
P_O. BOX 5406 When was the debt incurred?
Cincinnati, OH 45273-7942
Number Street City State Zip Code As of the date you filel the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only [:.l Contingent
[:.l Debtor 2 only [:.l Unliquidated
[:.l Debtor 1 and Debtor 2 only [:.l Disputed
[:.l At least one of the debtors and another Type dr NONPRlORlTY unsecured claim:
[:l Check if this claim is for a community l:l Sludenl loans
debt [:.l Ob|igations arising out of a separation agreement or divorce that you did not
ls the C|aim subject to offset? report as priority claims
- NQ [:.l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Other4 specity COLLECT|ON
§4.2 LABORATORY CORPORAT|ON OF
' 0 AMER|CA Last 4 digits of account number $370.00
Nonpriority Creditor's Na me w
P_O_ BOX 2240 When was the debt incurred?
Burlington, NC 27216-2240
Number Street City State Zip Code As of the date you filel the claim is: Check ali that apply
Who incurred'the debt? Check one.
- Debtor 1 only [:.l Contingent
[:.l Debtor 2 only [:.l Unliquidated
[:.l Debtor 1 and Debtor 2 only m Disputed
[:.l At least one ofthe debtors and another Type °r NONPRlORlTY unsecured claim:
[J check it this claim is for a community m Student loans
debt [:.l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
4.2
1 MONEYTREE Last 4 digits of account number $1,000.00
Nonpriority Creditor's Name
MONEYTREE When was the debt incurred?
2950 SAHARA AVE
Henderson, NV 89014
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only [:.l Contingent
[:.l Debtor 2 only [:.l Unliquidated
[:.l Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type dr NONPRlORlTY unsecured Clalmr
[J check if this claim is for a community l:l S‘"de"‘ '°a"$
debt [:.l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
[:.l Yes . othe,g $peciry COLLECT|ON
Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Ciaims Page 8 of 17
Softvl@re Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy

 

 

Case 19-12067-ml<n

Doc 1 Entered 04/04/19 09:19:04 Page 37 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 BERNARD DAUZ REYES, JR Case number (ifl<nown)
- 4.2
2 NAVY FEDERAL CRED|T UN|ON Last 4 digits of account number 3327 $6,348.00
Nonpriority Creditor's Name
NAVY FEDERAL When was the debt incurred? 07/31/2018
PO BOX 3700
Merrifield, VA 22119
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only g Contingent
l] Debtor 2 only l] unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °r NONpRlORlTY unsecured clalrnl
m Check if this claim is for a community m Student loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No m Debts to pension or profit-sharing plans, and other similar debts
m YeS - Other. Specify CRED|T CARD
4.2
3 NEVADA ENERGY Last 4 digits of account number $250.00
Nonprio rity Creditor's Na me
NEVADA ENERGY When was the debt incurred?
PO BOX 30086
Reno, NV 89520-3086
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingent
ij Debtor 2 only ij unliquidated
m Debtor 1 and Debtor 2 only m Disputed
l._.] At least one of the debtors and another Type °r NONpRlORlTY unsecured clalrn:
l:l Check if this claim is for a community l] studenl loans
debt m Ob|igations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. m Debts to pension or profit-sharing plans, and other similar debts
No
n Yes - Other. Speclfy UT|L.|TY §
l 4.2
;4 P|ONEER RECOVERY , lNC. Last 4 digits of account number $666.00
k s Nonpriority Creditor's Name
P|QNEER RECQVERY ’ |NC_ When was the debt incurred?
P.O.BOX 158
Arcade, NY 14009-9997
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
g Debtor 1 and Debtor 2 only m Disputed
g At least one of the debtors and another Type °r NONpRlORlTY unsecured cldlrn:
El check if this claim is for a community l:l slude"l loans
debt l._.] Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- m Debts to pension or rofit-sharing plans, and other similar debts
No P
l._.] Yes - Other_ Specify COLLECT|ON
Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Ciaims Page 9 of 17
Scftvtare Copyright (c) 1996»2019 Best Case LLC - wvwv.bestcase com Best Case Bankruptcy

 

Case 19-12067-ml<n
Debtor1 BERNARD DAuz REYES, JR

Doc 1 Entered 04/04/19 09:19:04 Page 38 of 70

Case number (ii known)

 

PROGRESS|VE lNSURANCE
COMPANY

Nonpriority Creditor’s Name
6300 W|LSON M|LLS ROAD

Cleveland, OH 44143
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

 

- Debtor1 only

El Debtor 2 only

El Debtor 1 and Debtor 2 only

El At least one ofthe debtors and another

l:l Check if this claim is for a community
debt
ls the claim subject to offset?

- No
El Yes

 

Last 4 digits of account number 5834 $182.00

when was the debt incurred? 08/2015

As of the date you file, the claim is: Check all that apply

El Contingent
El Unliquidated

El Disputed
Type of NONPR|OR|TY unsecured claim:

El Student loans

El Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

l Othe,_ Speci,y coLl_EchoN

 

 

§2'2 l PROGREsslvE LEAslNG
Nonpriority Creditor's Name
P.O.BOX 413110

_§,salt Lake city, uT 84141_3110
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

- Debtor 1 only

m Debtor 2 only

El Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community
debt
ls the claim subject to offset?

- No
m Yes

Last 4 digits of account number $500.09¢

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

El Contingent
m Unliquidated

m Disputed
Type of NONPR|OR|TY unsecured claim:

m Student loans

El Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

- Other. Speclfy COLLECT|ON

 

 

 

ij RADloLooY AssocATEs oF Nv
Nonpriority Creditor's Name
RAD|OLOGY ASSOCATES
DEPT LA 21686

fasadena, CA 91185
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

- Debtor 1 only

El Debtor 2 only

El Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this claim is for a community

Last 4 digits of account number $50.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

El Contingent
l.:l Unliquidated

m Disputed
Type of NONPR|OR|TY unsecured claim:

m Student loans

 

 

debt El Ob|igations arising oul of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
El Yes l O,he,, Specyy MEchAL BlLL
Officiai Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Ciaims Page 10 of 17

Software Copyright (c) 1996-2019 Best Casel LLC ~ vwwv bestcase corn

Best Case Bankruptcy

 

 

§

 

Case 19-12067-ml<n

Doc 1 Entered 04/04/19 09:19:04 Page 39 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 BERNARD DAUZ REYES, JR Case number (ifl<nown)
4.2
§3 RAplD CASH Last 4 digits of account number $2,000.00
Nonpriority Creditor's Name
RAP|D CASH When was the debt incurred?
5676 S EASTERN AVE
Las Vegas, NV 89119
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one§
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one ofthe debtors and another Type °r NONpRlORlT¥ unsecured clal'nt
m Check if this claim is for a community m Sludenl loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
m YeS . Other§ Specify COLLECT|ON
4.2
9 SECURlTY CRED|T SERV|CES Last 4 digits of account number $500.00
Nonpriority Creditor's Name r s s nr…"
2653 W QXFQRD |_Qop #103 when was the debt incurred?
Oxford, MS 38655
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type or NONpRlORlT¥ unsecured clalrnr
m Check if this claim is for a community m Studenr loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans. and other similar debts
n Yes l Other_ Specify COLLECT|ON
l 4.3
§Q SOUTHWEST GAS CORP. Last 4 digits of account number $150§§.00

 

 

wNonpriority Creditor's Name
6355 SHATZ STREET

Las Vegas, NV 89115
Number Street City State Zip Code

Who incurred the debt? Check one.

 

. Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community
debt
ls the claim subject to offset?

. No
m Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent
n Unliquidated

m Disputed
Type of NONFR|OR|TY unsecured claim:

m Student loans

m Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify UTlLlTY

 

 

Officiai Form 106 E/F

Softviare Copyright (c) 1996-2019 Best Case, LLC - www§bestcase corn

Schedule EIF: Creditors Who Have Unsecured Ciaims

Page 11 of 17
Be$ Case Bankruptcy

 

 

 

Case 19-12067-ml<n
Debtor1 BERNARD DAuz REYES, JR

DOC 1 Entered 04/04/19 09:19:04 Page 40 of 70

Case number (ir known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3
1 SPR|NT Last 4 digits of account number $276.00
Nonpriority Creditor's Name
SPR|NT When was the debt incurred?
PO BOX 54977
Los Ange|es, CA 90054
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
[:i Debtor 1 and Debtor 2 only m Disputed
[:i At least one ofthe debtors and another Type or NoNpRroRrTY unsecured claim:
m Check if this claim is for a community m Sruoenr loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
N ebts to pension or pro rt-s aring plansl an ot er slmi ar ebts
l o l:i D ' r h ' d h ' 'l d
n Yes - cher_ Specify COLLECT|ON
4.3 STATE OF NEVADA DEPT OF
2 EMPL_ Last 4 digits of account number $1,000.00
Nonpriority Creditor's Name
STATE OF NEVADA DEPT OF When wasfhe debt incurred? 2011
EM PL.
500 EAST TH|RD ST.
Carson City, NV 89713
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor2 only n Unliquidated
[:i Debtor 1 and Debtor 2 only i:] Disputed
[:i At least one of the debtors and another Type or NoNpRroR'TY unsecured crarrn;
m Check if this claim is for a community m Student loans
debt [:i Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
n Yes l Other Spech .¢°EHECI'QN _______________________________
` 4.3
; 3 SUNR|SE CRED|T SERV|CES Last 4 digits of account number $500.00
Nonpriority Creditor's Name n
P_O_ BOX 9100 When was the debt incurred?
Farmingda|e, NY 11735-9100
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m Al least one ofthe debtors and another Type or NONPRrORrTY unsecured crarrnr
m Check if this claim is for a community m Sruoenr loans
debt m Ob|igations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
[:i Yes l cher_ Specify COLLECT|ON
Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Ciaims Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase corn Best Case Bankruptcy

§
z

 

Case 19-12067-ml<n

Debtor1 BERNARD DAUZ REYES, JR

 

 

 

4' SYNCB/CAR CARE DlSC TlRE

 

Nonpriority Creditor's Name
P.O. BOX 965001
Orlando, FL 32896

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only
m Debtor 2 only
m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

i:] Check if this claim is for a community

Doc 1 Entered 04/04/19 09:19:04 Page 41 of 70

Case number (if known)

 

 

Last 4 digits of account number 4069 $864.00

When was the debt incurred? ij¢ngiZ/ZW(B§*/

As of the date you file, the claim is: Check all that apply

m Contingent
El unliquidated

m Disputed ..
Type of NoNPRioRiTY unsecured claim:

m Student loans

 

 

 

 

 

 

 

 

debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims j
- NO m Debts to pension or profit-sharing plans, and other similar debts
m ¥es - other_ Specify CHARGE ACCOUNT
sYNcB/cARE cREDiT Lasudigiis oraccoum number 6953 $2,207.00
Nonpriority Creditor's Name
SYNCB/CARE CRED|T When WZS the debt incurred? 11/17/2016
P.O. BOX 965036
OrlandoLFL 32896-5036
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one ofthe debtors and another Type °r NONFR'OR'TY unsecured claim:
m Check lf this claim is for a community m Student loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans. and other similar debts
m ¥es - other_ Specify CHARGE ACCOUNT
4.3
§ 5 T-MOB|LE Last 4 digits of account number l $50000

 

Nonpriority Creditor`s Name
T-MOB|LE

PO BOX 51843

Los Angeles, CA 90051

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only
m Debtor 2 only
m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

i:] Check if this claim is for a community

debt
ls the claim subject to offset?

- No
m ¥es

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent

l:l unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:
m Student loans

m Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

l ethel Specify COLLECTlON

 

 

Officiai Form 106 E/F

Softmre Copyright (c) 1996-2019 Best Case. LLC - vvww bestcase com

Schedule ElF: Creditors Who Have Unsecured Claims

Page 13 of 17

Best Case Bankruptcy

Case 19-12067-ml<n
Debtor1 BERNARD DAuz REYES, JR

 

 

 

 

 

DOC 1 Entered 04/04/19 09219204

Case number (if known)

Page 42 of 70

 

 

 

 

 

 

 

 

 

4.3

7 TEMPOE LLC Last 4 digits of account number 1440 $1,746.00
Nonpriority Creditor's Name
1750 ELM STREET STE 1200 When was the debt incurred? 12/06/2018 7 d
Manchester, NH 03104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only [i contingent
[i Debtor 2 only [i unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one ofthe debtors and another Type or NONPRlORlTY unsecured clarrn"
m Check if this claim is for a community m Student loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m Yes l Other_ Specify vC_(_)*LLECT|ON
UNLV Last 4 digits of account number $30.00
Nonpriority Creditor's Name
UNLV When was the debt incurred?
4505 S MARYLAND PKWY
BOX 451015
Las Vegas, NV 89154
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only [l contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one ofthe debtors and another Type or NONPRlORlTY unsecured claim:
l:i Check if this claim is for a community m Student loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m YSS - O1he[' Specify COLLECT|ON 14
US DEPARTMENT OF EDUCAT|ON Last 4 digits of account number $808-55

 

 

Nonpriority Creditor's Name
US DEPARTMENT OF EDUCAT|ON
P.O BOX 4222

lowa City, |A 52244
Number Street City State Zip Code

Who incurred the debt? Check one.

 

- Debtor1 only

[l Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

l:i Check if this claim is for a community
debt
ls the claim subject to offset?

- No
m Yes

Ofl"icia| Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - vwwv bestcase corn

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent
[Il unliquidated

m Disputed
Type of NONPR|OR|TY unsecured claim:

- Student loans

m Ob|igations arising out of a separation agreement or divorce that you did not

report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify

 

STUDENT LOAN

Schedule E/F: Creditors Who Have Unsecured Ciaims

Page 14 of 17
Best Case Bankruptcy

Case 19-12067-ml<n
Debtor1 BERNARD DAuz REYES, JR

Doc 1 Entered 04/04/19 09:19:04 Page 43 of 70

Case number (if known)

o ., .,~».t …Nu.t t.,w`.u

 

 

0 WELLS FARGO BANK

 

$500.00

Last 4 digits of account number

 

Nonpriority Creditor's Name
WELLS FARGO BANK
3201 N 4TH AVE
Sioux Fal|s, SD 57104

When was the debt incurred?

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only
m Debtor 2 only
m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community

debt
ls the claim subject to offset?

- No
l:l Yes

, WHY NoT LEASE lT
Nonpriority Creditor's Name 7
1750 ELM STREET STE 1200
Manchester, NH 03104

As of the date you file, the claim is: Check all that apply

m Contingent
El unliquidaled
m Disputed !'
Type of NONPR|OR|TY unsecured claim:

l:l Student loans

m Ob|igations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans_ and other similar debts

.Other.Specify C`QL.LEC:l-lON v

Last 4 digits of account number

_____._$8°° 99

When was the debt incurred?

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

. Debtor1 only
l:l Debtor 2 only
El Debtor1 and Debtor 2 only

m At least one ot the debtors and another

l:l Check if this claim is for a community

debt
ls the claim subject to offset?

- No
m Yes

As of the date you file, the claim is: Check all that apply

l:l Contingent

m Unliquidated

l:l Disputed

Type of NONPR|OR|TY unsecured claim:
l:l Student loans

m Ob|igations arising out ol a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans_ and other similar debts

- Other, Specify COLLECTlON

 

 

must others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. |f you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
ACCELERATED FlNANC|A
SOLUT|ON

25 WOODS LAKE RD STE 507
Greenvi|le, SC 29607

On which entry in Part 1 or Part 2 did you list the original creditoK?
Line 4.37 ol (Check one).' l:l Part 1: Creditors with Priority Unsecured Ciaims

. Part 2; Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Name and Address
CALVARY PORTFOLlO SERV|CES
CALVARY PORTFOL|O SERV|CES
ATTN BANKRUPCTY DEPARTMENT
500 SUMMlT LAKE DR STE 4A
Jefferson Valley, NY 10535

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.34 oi (checlr one): El Part 1; creditors with Priority unsecured claims

- Part 21 Creditors with Nonpriority Unsecured C|aims

Last 4 digits of account number 2040

 

 

Name and Address
CALVARY PORTFOLlO SERV|CES
CALVARY PORTFOLlO SERV|CES
ATTN BANKRUPCTY DEPARTMENT
500 SUMMlT LAKE DR STE 4A
Jefferson Valley, NY 10535

Oft"lcia| Form 106 E/F

Sottware Copyright (c) 1996-2019 Best Case, LLC - vwwv bestcase com

Schedule E/F: Creditors Who Have Unsecured Ciaims

On which entry in Part 1 or Part 2 did you list the original creditoK?
Line 4.35 ol (Check one).' m Part 1: Creditors with Priority Unsecu red Ciaims

- Part 2: Creditors with Nonpriority Unsecured Claims

Page 15 of 17
Best Case Bankruptcy

Case 19-12067-ml<n

Debtor 1 BERNARD DAUZ REYES, JR

Doc 1 Entered 04/04/19 09:19:04 Page 44 of 70

Case number (if known)

 

 

Last 4 digits of account number

2070

 

Name and Address

CRED|T COLLECT|ON SERV|CE
P.O. BOX 607

Norwood, MA 02062

Name and Address

D & A SERV|CES
1400 E TOUHY AVE STE G2
Des P|aines, |L 60018

Name and Address

ENHANCED RECOVERY
ENHANCED RECOVERY
P.O. BOX 57547
Jacksonvi||e, FL 32241-7547

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.25 of (Check one); l:l Part 11 Creditors With Priority Unsecured Ciaims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.34 of (Check one).‘ l:l Part 1:Creditors with Priority Unsecured Ciaims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one).' l:l Part 1: Creditors with Priority Unsecured Ciaims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Name and Address

GC SERV|CES

GC SERV|CES

PO BOX 1389

Copperas Cove, TX 76522

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.31 or (check one): El Part 1; creditors with Priority unsecured claims

- Part 21 Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Name and Address

M|DLAND FUND|NG LLC

M|DLAND FUND|NG LLC

2365 NORTHS|DE DR|VE SU|TE 300
San Diego, CA 92108

On Which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one)t l:l Part 1: Creditors with Priority Unsecured Ciaims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Name and Address

RAD|US GLOBAL SOLUT|ONS
9550 REGENCY SQ 602
Jacksonvi||e, FL 32225

Name and Address
REC|EVABLES PERFORMANCE
REC|EVABLES PERFORMANCE
20816 44TH ST W

Lynnwood, WA 98036

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.34 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

On which entry in Part1 or Part 2 did you list the original creditor?
Line g of (Check one).' l:l Part 1: Creditors with Priority Unsecured Ciaims
- Part 2; Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Name and Address

RPM

RPM

20816 44TH AVE W
Lynnwood, WA 98036

On which entry in Part 1 or Part 2 did you list the original creditor?
Line §__4_ 01 (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

- Part 21 Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Ciaim

 

6. Tota| the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

 

 

Tota| Ciaim
6a Domestic support obligations 6a $ 0_00
Totat
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b $ 1’500_00
6c. Ciaims for death or personal injury while you were intoxicated 6c $
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $
6e. Total Priority. Add lines 63 through 6d_ Ge» l $ 1,500.00

Officiai Form 106 E/F

Schedule EIF: Creditors Who Have Unsecured Ciaims

Software Copyright (c) 1996-2019 Best Case, LLC - ww/t/ bestcase com

Page 16 of 17
Best Case Bankruptcy

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 45 of 70

 

 

 

 

 

 

Debtor1 BERNARD DAUZ REYES, JR Case number (it known)
Totai Ciaim
61, Student loans 6i_ 5 8 036 55
___________l__‘.__
Totai
claims
from Part 2 Sg. Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims 59- $ 0-00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0_00
ei. other.Add another n ' 't n a l ' .w't th t t 61 ' ' …7
here. nO prlOil y U SeCllie C aims n 9 3 amOUn l $ 35’363.05
ei. Totai Nonpriority. Add lines et through ei. 61 $ 43,399.60
Officiai Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Ciaims Page 17 of 17

Soitware Copyright (c) 1996-2019 Best Casel LLC - wvwv bestcase com Best Case Bankruptcy

i. .,iWW

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 46 of 70

Fill in this information to identify your case:

 

 

Debtor1 BERNARD DAUZ REYES, JR

M'"r"”_lvmne `_7" 'EHW'" " ' 77 j
l Debtor 2

(spouse it,nling) FirstNarne " Middleiiame 7 " LastNarnem 7

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

i Case number

t ,_.11 ’1 1 ___ 1`}11.11 1r

i (if known)
l

11 11 1 11 1 1 1

[] Check if this is an
amended filing

 

Officiai Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
infomtation. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
l No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this forrn.
El Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property(Ofi'tcial Form 106 A/B).

 

 

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired |eases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
7 7 Name: 7Number, Street City, State and ZlP7 Code 77 7 7 7 him 777777¥¢7 77 7#7¢7 777777) 77`
2.1
Name 1 ,1, 1¢_ 1
Number `AStreet 7 7 7/7 j
7 7City ’ state zlP Code
2.2
Tarhe 7 7 7 7_77 7 7 77
"Number street ` 7 7 `
City 7 state zlP Code _
2.3
Name 7 7
Number Street 7 7
77 city ' ' state zlP code
2.4
Name 7
iimbéiw€et 7 777* 7 )' 7 77
city ' ' state zlP Code
2.5
Name 7 7 7
'Number Street """" 7
fch 47 state zlP code
Ofticial Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 47 of 70

Fill in this information to identify your Case:

 

 

 

 

 

 

 

"Debforl BERNARD DAUZ REYES, JR

FirstN'£Fne _` Mid'd"lé'Name j "*i '*Ts`tti'§n?j gi j j j
Debtor2 "i
j<speuseir,riiing) FiretNante " " Middle Name ' L'a`s`tName ) hr

 

§ United States Bankruptcy Court for the: DlSTRlCT OF NEVAQA_W

 

Case number /r_»’___”_ _4 __ y
j (if known) |:| Check if this is an

tacit ,'__, v 4 amended ming

Official Form 106H
Schedule H: Your Codebtors 12/15

 

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, §
till it out, and number the entries in the boxes on the |eft. Attach the Additlona| Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a oodebtor.

- No
l:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexieo, Puerto Rieo, Texas, Washington, and Wisconsin.)

l No. Go to line 3.
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule ElF (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D, Schedule ElF, or Schedule G to fill §
out Column 2.

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2.' The creditor to whom you owe the debt
Name Number, street city, state and zlP cede Check all schedules that apply:
g fn j ) 7 7 7 4 j r) _iir 7 El schedule D, line 4 j ii
Name l:l Schedule E/F, line ing j
l:l Schedule G, line , , F
Whet%` " street j `) /" j iii
City State ZlP Code
:é: jr » v n 7 W__* l:l Schedule D, line
Name l:l Schedule E/Fl line jul `
El schedule G_ line _,, t
MM ¥stieT _` ¥" }` f k § `i
City State ZlP Code
thcial Form 106H Schedule H: Your Codebtors Page 1 of 1

Sotiware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 48 of 70

Fill in this information to identify your Case

 

Debtor 1 ERNARQ DAUZ REYES, JR

 

 

l Debtor 2 n f 7
(spouse, it tiling) " 7 l

 

United States Bankruptcy Court for the: VQlSTRlCT OF NEVADA ` i

 

lCase number l Check if this is:
<"k“°"“) l EJ An amended filing

l:l A supplement showing postpetition chapter
13 income as of the following date;

Officiai Form 106| W*/t>_o/VYW

Schedule |: Your income tzrts

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct infonnation. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number (if known). Answer every question.

mM,MPM!_,,F,,, ,, ,, ,, ,, ., ,

1. Fill in your employment

 

 

 

 

 

 

information Debtor 1 7 Debtor 2 or non-filing spouse
if you have more than one job, - Employed n Employed
attach a separate page with Empl°yment Sfatu$ n n Not em lo ed
information about additional N°t employed p y
employers. _
Occupat'°" ,RMAMOQY_F_W F_
include part-time, seasona|, or
selfemployed work. E"‘P'°¥°"S name LS- A|R FORC_E 11 ,¥

 

Occupation may include student Employer's address
or homemaker, if it applies. NEL.L|S AFB
Nellis AFB, NV 89191 n

How long employed there? l§_hQN'[HS

Give Details About Monthly income

 

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this fonn.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before ali payroll

 

2- deductions). lf not paid monthly, calculate what the monthly wage would be. 2~ $ `r 31225-73 $ W NlA

3. Estimate and list monthly overtime pay. 3. +$ _` QL +$ iv r_ v_N/A
_W,A_F,. ,1 h i__.,,w
l l l l

4. Ca|culate gross lncome. Add line 2 + line 3. 4. i $ 3,225_73 l $ NlA l

Oflicial Form 106| Schedule |: Your income page 1

 

 

 

 

 

Case 19-12067-mi<n DOC 1 Entered 04/04/19 09:19:04 Page 49 of 70

 

 

 

 

 

 

 

 

 

Debtor1 BERNARD DAuz REYES, JR j case number (irimown) _ 7 _
For Debtor 1 For Debtor 2 or
,o`, W_ M"'"'i"o§$,¢’m§e'
Copy line 4 here 77 777 77 7 77 7 7 7 7 7 7 7 4. $_77MU $77”777”7[4£
5. List ali payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 666.42 $ NlA
5b. Mandatory contributions for retirement plans 5b. $ j TH:Z? $ _*_N'l;
50. Voiuntary contributions for retirement plans 50. $< § 101 .36 $ *k VKNK
5d. Required repayments of retirement fund loans 5d. $ '141 94` $ _” d' M"
5e. insurance 5e. $ *"W:iimu $ r/ ) m
5f. Domestic support obligations 5f. $ ~_0:66 $ 4 j d n
59. Un|on dues 59- $*F"W $ v 77 f NK
5h. Other deductions. Specify: 17 l77”_7 5h.+ $* m 0.0: + $JW~:WAj
6. Add the payroll deductions. Add lines 5a+5b+50+5d+5e+5f+59+5h. 6. $ 1171ij $ M
Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7. $ _2,053.02 $ NlA7
8. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net lncome. Ba. $ 0.00 $ N/A
8b. interest and dividends 8b. $ ¥“_MMW(”)M $ ~7 HNK
8c Family support payments that you, a non-t`lling spouse, or a dependent k“’_ 1 n g nirm
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement 80. $ 0.00 $ M
8d. Unemployment compensation 8d. $ :;:@ $ ::77L/A7
8e. Social Security 89- $ 0.00 $ N/A
8f. Other government assistance that you regularly receive 7 ii *¥*
include ash assistance and the value (if known) of any non-ash assistance
that you reoeive, such as food stamps (benelits under the Supp|ementai
Nutrition Assistance Program) or housing subsidies.
speeify: MlLlTARY DlsABlLlTY __zrmr Sf- $_i 1 722- 69 $~,,,_.M
89. Pension or retirement income 89. $ 7 0_ (Q $ 477_ §§
8h. Other monthly income. Specify: * 7` 8h.+ $j 0. 00 + $ NlA
,_"“ , y
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h. 9. 1$ 1, 722. .691 1 $ 7 __ iri/Li‘
_ _ _ '*_'""’ F FF r' 7 *"
10. Caicuiate monthly lncome. Add line 7 + llne 9. 10. g 3, 775 j + $ NlA71=L =1; 73 ,77§1
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-ming spouse. 7¥_ 1 ::WAL

1 1. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 477 7 ¥0_790

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedu/es and Statistica/ Summary of Certain Liabi/ities and Reiated Data, if it

applies $ 7 3!775.71’

 

combined
monthly income
13. Do you expect an increase or decrease within the year after you tile this form?
l No.

Ei Yes-Exp|ain HSA_ddirk**éi_‘_/!j“ j

 

Ofiicial Form 106l Schedule l: Your income page 2

 

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 50 of 70

  

Fill iii this infi;im`,afiun to identify your ease

 

lDebior1 `§§_WD_Q_A£¢@§$_,JR_*~ y l Checkifthisis:

§ j F A% ¢` `i l [j An amended filing
l Debtor 2 [:l A supplement showing postpetition chapter

 

l »r* ~‘-' 4 erie f j

l (Spouse, if filing) 13 expenses as of the following date:

j united sees aani<mpi¢y court for inez DiSTRiCT oF NEVADA g "MWDD / YYYY

l
` Case number

l (|f known) i

 

Officia| Form 106J

§Vchedu|e J: Your Expenses 1255

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

mMMS?LH_I.)-F …i_~ ph F ,k, k_ ,k k ii .,

1. ls this a joint case?
l No. Go to line 2.
El Yes. Does Debtor 2 live in a separate househoid?

El No
U Yes. Debtor 2 must tile Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

2. Do you have dependents? lj No

Do not list Debtor 1 and - ¥es_ Fill out this information for Dependent’s relationship to Dependent’s |I_ioes dependent
Debtor 2. each dependent ............. Debtor1 or Debtor 2 age live with you?
Do not state the n N°
dependents names. SON 4 l Yes
l:l No
iff /f`r ~k¢i UYes
n No
_l* _, r_ k j j ii El Yes
ij No
§ j _ 4 l g ri j |:l Yes
3. Do your expenses include - No
expenses of people other than m ¥es
yourself and your dependents?

m Estimate Your Ongoing Monthly Expenses w

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter"13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

lnclude expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your lncome

(Official Form 106l.) Your expenses

4. The rental or home ownership expenses for your residence. lnclude first mortgage 815 o
payments and any rent for the ground or lot. ~ $ ,) ), J_
lf not included in line 4:
4a. Real estate taxes 43. $ j v 0.00“
4b. Property, homeowner’s, or renter’s insurance 4b. $ 7 b 0_00_
4c. Home maintenanoe, repair, and upkeep expenses 4c. $ 4 j ` j _ O.Q!
4d. Homeowner’s association or condominium dues 4d. $ f j _ 0.00

5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00_

Ofiicia| Form 106J Schedule J: Your Expenses page 1

 

Debtor1 BERNARD DAuz REYESQB

6.

16.

17.

18.
19.

20.

21.
22.

23.

24.

Officiai Form 106J

Case 19-12067-ml<n

 

 

DOC 1 Entered 04/04/19 09:19:04 Page 51 of 70

Case number (lf known)

 

 

 

Utilities:
6a. Electriclty, heat, natural gas 6a. $ 130.00
6b. Water, sewer, garbage collection 6b. $ F f _’_ _30.00
6c. Telephone, cell phone, lnternet. satellite, and cable services Sc. $ v_w_ EOW
6d. Other. Specify: ______ _ Sd- $ __ _ m
Food and housekeeping supB;” “** if M_ 7. $ _::: BQM_
Chi|dcare and children’s education costs 8. $ § _ 400.00
Clothing, laundry, and dry cleaning 9. $ M_____:AT00j
Persona| care products and services 10. $ § T00
Medical and dental expenses 11. $ W~* _` 0.004
. Transportation. lnclude gas, maintenance, bus or train fare. *__ ~ N)
Do not include car payments. 12- $ 4@‘1
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ _ _ 0_.00_
Charitable contributions and religious donations 14. $ 0 00
lnsurance. ` __
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ _ _QL
15b. Health insurance 15b. $ mfg ______Q_Ol
15c. Vehicle insurance 156. $ `F __ZSM_
15d. Other insurance. Specify: 15d. $ w _ ) n 0.00‘
Taxes. Do not include taxes deducted from your pay or includedT|inesTor 20. f k “* n `_
Specify: _ _____ 16. $ _ 0.0_0
lnsmllmeTtor lease payments:
17a. Car payments for Vehicle 1 17a. $ _653 00
17b. car payments for vehicle 2 17b. $ : @_
17¢. other specify: 17c. $ h oo_o
17a. other specify: ` MM*'F g 17a. $ o.oo
Your payments of alimony, maintenance, and support that you did not report as w " y_w`
deducted from your pay on line 5, Schedule I, Yourlncome (0fficial Form 106l). 18- $ __H_”_. w
Other payments you make to support others who do not live with you. $ 0.0_0
Specify: 19. ~»)/ M_
Other mm)ropeny expenses not included in lines 4 or 5 of this form or on SchedWe I.' Yourlncome.
20a. Mortgages on other property 208. $ ______ _0_._00
20b. Real estate taxes 20b. $ _ 0._00_
20c. Property, homeowners or renter’s insurance 20c. $ w __Q_.O_O
20d. Maintenance, repair, and upkeep expenses 20d. $ _ _Q.L
20e. Homeowner’s association or condominium dues 20e. $ ’_`k> 0.00
Other: Specify: 21. +$ 0 00
1~_'_1_~__~)/ ~,.__1- W_ m_¢ _e j
Calculate your monthly expenses j
22a. Add lines 4 through 214 $ ___ _ 3,666__.@ l
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ochial Form 106J-2 $ l
22c. Add line 22a and 22b. The result is your monthly expenses. $ i ’§,/%_6."00 l
Caicuiate your monthly net income. '_¢ `¥
23a. Copy line 12 (your combined month/yincome) from Schedule |. 23a. $ 3,775.71
23b. Copy your monthly expenses from line 22c above. 23b. -$ `_ _ 3,6…6»_“@
23c. Subtrad your monthly expenses from your monthly lncome. §
The result is your month/y net income 23°~ L§_,_ mal ,J

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your mr loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
. No.
n Yes.

 

Schedule J: Your Expenses

page 2

 

 

 

 

 

 

 

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 52 of 70

W. wynn-.m.~,te..,.,.ww.».n,.",. ~m»

 
 

Fill in this information to identify your case: §

 

 

 

 

 

 

l Debtor 1 BERNARD DAUZ REYES, JR
\ Frsi Nerne J"¥'_"'Waismei' _* `*' LHNH§ ii ")' ii j "" " \
1 Debtor 2
jtspouseir,riiing) 'WNEW `f` "'rmiduie NIn? ’ l 'Yesiii§ne'j " j j j l
l United States Bankruptcy Court for the: D|STRlCT OF NEVADA _
lCase number ______ ____________ l
:<*f known) i l:| Check if this is an
l______ _ _ _ __j amended ming
Officiai Form 106Dec

. . . ,
Dec|aration About an individual Debtor s Schedules ms
lf two married people are filing together, both are equally responsible for supplying correct infonnation.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection wlth a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Sign Below

Did you pay or agree to pay someone who is NOT an attomey to help you fill out bankruptcy forms?

['_`|No

l Yes. Name of person JANEE ALLEN Attach Bankruptcy Petition Preparefs Notice,
" " " " 'k § Declaration, and Signature (thcial Form 119)

Under penalty of perjury, l declare th ve re the summary and schedules filed with this declaration and

that the are true and correct.

  
 
    

X X
ARD DAuz REYES, ir STgnature of Debtor`z " ` i` g
Signature of Debtor 1
Date 1»‘§£`|_£01_9_,_1__)_,% K_ki Date 1 f k_k, i,_ _ ) ,_1
Officiai Form 106Dec Dec|aration About an individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 53 of 70

Fill in this information to identify your case:

 

 

 

:Debtori BERNARD DAUZ REYES, JR

` First’Nsz`e` " " ' "Middle Name` g LastN¢a`rh€i" j j n l
" Debtor 2 i
\(Spouseir_nrrng) *p'ir'simarne " " NWt'<iie NahT""i'i""'UNaim€ ') i' 'i j f

 

i` United States Bankruptcy Court for the: _D|STRlCT OF NEVADA

;Case number _ _ _ _ 1
_ (if known) ` jj Check if this is an
i amended filing

Officiai Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

mm Dewiis About Your Maritai status and where You i_ived Berore

 

1. What is your current marital status? §

l:l Married f
l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

UNo

. Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

Debtor1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

7553 TREASURE CHEST ST F|'Om'TO? m Same as Debtor 1 n Same as Debtor 1

Las Vegas, NV 89139 Frorn.To:

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and tem'ton'es include Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

 

. No
l:l Yes. Make sure you fill out Schedule H.' Your Codebtors (Oflicial Form 106H).

Exp|ain the Sources of Your lncome §

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including pan-time activities.
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor1_

l:l No
l Yes.Fiiiinthedetaiis.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income g
Check all that apply. (before deductions and Check all that apply, (before deductions 1
exclusions) and exclusions)
From January 1 of current year until . Wages_ commissions_ $8,932.80 U Wages, commissions
the date you filed for bankruptcy: bonuses_ tips bonuses_ tips v:
|:| Opera"ng a business I:l Operating a business
Ol‘hcial Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 1

Software Copyright (c) 1996~2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 54 of 70

 

 

 

 

Debtor1 BNMW______________ __ Case number (/rknown) ________
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: . Wages Cc,mmissions $36,873.00 l:l Wages, commissions
(January 1 to December 31, 2018 ) bonuses_ tips bonuses’ tips
|:i Operating a business |:l Operating a business
For the calendar year before that: . Wa ~ ~ $28 773.00 |:l Wa es commissions
ges commissions r 9 , ,
(January 1 to December 31 , 2017 ) bonuses_ tips bonuses tips
|:| Operating a business n Operating a business

 

 

 

 

5. Did you receive any other income during this year or the two previous calendar years?
lnclude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment
and other public benth payments pensions rental income; interest; dividends money collected from lawsuits; royalties and gambling and lottery
winnings lf you are iling a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

- No
ill Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

_List C_ertain Payments You Made Before You Filed for_ Bank[_ujt_cy__ _

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

|:l No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C, § 101 (8) as “incurred by an
individual primarily for a personal, family, or household purpose."

During the 90 days before you nled for bankniptcy, did you pay any creditor a total of $6,825' or more?
E| No. co to line 7.
m Yes List below each creditor to whom you paid a total of $6,825' or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony, Also, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment

l Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you nled for bankruptcyl did you pay any creditor a total of $600 or more?

l No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Totai amount Amount you Was this payment for
paid still owe
thcial Form 107 Statement of Financial Affairs for individuals Fi|lng for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 55 of 70
Debtor1 BERNARD DAUZ REY_E_S_J_R___ _ _ Case number (r'rkrrown) _

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an ofhcer. director. person in control, or owner of 20% or more of their voting securities and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations such as child support and

alimony.
- No
l:l Yes. List all payments to an insider.
lnsider's Name and Address Dates of payment Totai amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

l No

El Yes. List all payments to an insider

lnsider’s Name and Address Dates of payment Totai amount Amount you Reason for this payment
paid still owe include creditor‘s name

Mi£tal Acfi°nsr Rep_°$$e_$sio_@and F°reclosurss_ 1

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits, paternity actions support or custody
modifications and contract disputes

- No
lIl Yes. Fill in the details
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check all that apply and fill in the details below.

l No. Go to line 11.
l:l Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Vaiue of the

property
Exp|ain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

- No
lIl Yes. Fill in the details
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors a
court-appointed receiver, a custodian, or another offlciai?

l Nc
l:l Yes

List Certain Gifts and Cont_rigutr_ns________________ _ __

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No
El Yes. Fill in the details for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
Person to Whom You Gave the Gift and
Address:
Officiai Form 107 Statement of Financial Affairs for individuals Fi|lng for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 56 of 70
Debtor1 BERNARD DAUZ REYEL,J_L…)) Case number (irknown) _N

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No

L__l Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Vaiue
more than $600 contributed
Charity's Name

Address (Number, sime\, city, sims and zip coa¢)

Part 6; l__ist Qertaianoss§%i

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

- No
L'_i Yes. Fiii in the aetaiis.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property

how the loss occurred loss lost

include the amount that insurance has paid. List pending
insurance claims on line 33 of Schedule A/B: Pmperfy.

MH_C§MMBMLSE§/ )) ,_,/__,i, /, )) d_ ¥,,,¥,_ 4 ¥_ g gas

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
lnclude any attorneys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy.

L__l No
l Yes. Fiii in the deiaiis.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

JANEE ALLEN BANKRUPTCY PREPARER FE 03/30/2019 $200.00

P.O. BOX 570422
Las Vegas, NV 89157
ALLENSDOCSERV|CE@GMA|L.COM

17. \Mthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

l No
L'_i Yes. Fiii in the detaiis.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

18. Within 2 years before you filed for bankruptcy, did you se|l, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gilts and transfers that you have already listed on this statement

l No
El Yes. Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

$cttware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 57 of 70
Debtor1 ERNARQ DAUZ REYES, JR_ Case number (lrlmdwn) `W_

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device of which you are a
beneficiary? (T hese are often called asset-protection devices.)

- No
Ei Yes. Fill in the delails.

Name of trust Description and value of the property transferred Date Transfer was
made

Part 8: List of Certain Financial Accounts, instruments Safe Deposit@xes, and ”StorageUnits _h_

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
soid, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks credit unions brokerage
houses pension funds, cooperatives associations and other financial institutions

l:l No
l Yes.Flllinihedetails.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Numl»r, scmi, city, smu and zll= account number instrument ciosed, sold, before closing or
Code) moved, or transfer
transferred
BANK OF AMER|CA XXXX-6392 l Checking 01/2019 $0.00
BANK OF AMER|CA m ~
S

POB°HSSS ami"n'§giiarkei
Norrolk, vA 23501 y

l:l Brokerage

l:l Other__

 

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities
cash, or other valuables?

- No
l:l Yes. Fill in the details

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (Numbdr, smi, cny, scm and zll= code) Address (Numl»r, smi, ciiy, have it?

State and ZlP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

 

- No
Ei Yes. Fill in the details
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address iNumber, street cny, scm and zlP codei to it? have it?
Address (Number, street ciiy,
State and ZlP Code)

ldenti EQp`eLty_You Ho|d or Control for/Slneonegegwg

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

 

for someone.
- No
l:l Yes. Fill in the details
Owner's Name Where is the property? Describe the property Vaiue
Address (Number, street cny, sum and zlP codei (N"'";»'- SM ci\v- SW and Z'P
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Scfiware Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 58 of 70
Debtor1 BERNARD DAUZ REYES, JR¢¢ gin `_riw 7 77 j Case number (ifknown) i_

Give D°ta"$ Ab°/uf@\'i£'£¢"ta' 'FLHB>")_, j

For the purpose of Part 10, the following definitions apply:

 

- Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances wastes or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize lt, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materiall pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

- No
Ei Yes Fill in the details

Name of site Govemmental unit Environmental law, if you Date of notice
Address (Number. street city, state and zlP cddei Address (Number. street city, state and know it

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous material?

l No

l:l Yes. Fill in the details.

Name of site Govemmental unit Environmental law, if you Date of notice
Address (Nuinber, street city, state and ziP code) Address (Numbar, street city, state and know it

ar cadet

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders

. No
Ei Yes Fill in the details

Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, street city,
state end zip cede)

Wive walls Abou&w Businss, or Ce@ecrlo,iew;\mL\-siosss_

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

l:] A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company (LLC) or limited liability partnership (LLP)
l:.l A partner in a partnership
l:l An officer, director, or managing executive of a corporation
El An owner of at least 5% of the voting or equity securities of a corporation

l No. None of the above applies Go to Part 12.

l:l Yes. Check all that apply above and fill in the details below for each business

Business Name Describe the nature of the business Empioyer identification number
Address Do not include Social Security number or lTlN.
(Number. Street City. Swe and ZlP Code) Name of accountant or bookkeeper

Dates business existed

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankmptcy page 6
Scfiware Copyright (c) 1996-2019 Best Case, LLC - www,bestcase,com Best Case Bankruptcy

 

,. \..<im~`»,…\..,., ~»,,.

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 59 of 70
Debtor1 BERNARD DAUZ REYES,JR i`irih 7 f b _r Case number llfknewn) j

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties
l No
lIi Yes Fill in the details belew.

Name Date issued
Address
(Number, Street, City, State and ZlP Code)

_§twstlaw11 s

| have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perqu that the answers
are true and correct. l understand that making a l': ise statement, concealing property, or obtaining money or property by fraud in connection

 

 

BERNARD DAUZ REYES, J Signature of Debtor 2
Signature of Debtor 1

Date tei>_r»‘l,z,_z_og-, Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Cfficiai Form 107)?
l No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
l:l No

l Yes. Name of Person JANEE ALLEN . Attach the Bankmptcy Petition Preparel“s Notice, Declaration, and Signature (thcia| Form 119).

OfEciai Form 107 Statement of Financial Affairs for individuals Filing for Bankmptcy page 7

Sofiware Copyright (c) 1996-2019 Best Case, LLC - www.bestwse.com Best Case Bankruptcy

 

 

 

 

 

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 60 of 70

Fill in this information to identify your case:

 

 

 

 

_Debtor 1 ERNAE)_BA_U_Z_EYES, JR

l Fii`$i Name wlddle Nafi’ie¥¢-¥rj iFSiNBé`Ak ii f j ii `

lDebtorZ _i__¥¥ __ __Ai__i ik__k j i_ iff vi j )_1 4 "

l (Spouse if, iiiing) First Name Middle Name Last Name l

l United States Bankruptcy Court for the: DiSTRiCT OF NEVADA §

, 1%#…””1_11“ 1._,,1.*.1.1,.1 l

iCase number *_i ik`__muriw ’_l_ l

llititnewn) |:] Check if this is an
lp__i*_…__________W_F__'___f,_/’_m)~¥__¥l amended filing
Officiai Form 108

Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the fonn.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known).

lw List Your Creditors Who Have Secured Ciaims_iv _ __k_,”_” _F`r_r if 17

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 106D), fill in the
information below.

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
CredlfOFS CRESCENT BANK AND TRUST L_.l Surrender the propelty. L_.l No
namef l:l Retain the property and redeem it.
_ _ l:l Retain the property and enter into a l Yes
Descrlptlon of 20118 KlA oPTlMA Reamnnation Agreement_
property - Retain the property and [exp|ain]:
securing debt: CONT|NUE MAK|NG MONTHLY
MN’T_SH_F g

List Your Unex ired Personai Pro _____‘_______m_____d_…ww_)_) )_ 1
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: l:l No

Description of leased

Property: l:l Yes

Lessor“s name: l:l No

Description of leased

P'°Pen¥: l:l Yes
Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

 

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 61 of 70

Debtor1 AERNARD DAUZ REYES, JR * _ __ __ ____ Case number (irknown)

 

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

i:l No
Ei Yes
i:l No
i:l Yes
Ei No
i:l Yes
|:] No

|:] Yes

UNo

Ei Yes

ML\£€M_"W-,,_,_,,__~_¥, 101 '_ h_…_,#i*"d__~ k _K._,k_r,

Under penalty of perjury, l declare that l ve in icated y intention about any property of my estate that secures a debt and any personal

 
  
  

property that is subject to an unexpi

X ’ FM_ 1 X g d_ J_J_
BERNARD DAUZ REYES, JR Signature Of Debtor 2
Signature of Debtor 1
Date _Ali'ltML `_,,i_ § , Date

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7

Scftware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 

Case 19-12067-ml<n Doc 1 Entered 04/04/19 09:19:04 Page 62 of 70

 
     

Fill iii this information to identify your case 1)… O…V as 1… LC_] … 1111$1…… 1`1… F_ 1 m
1Der>i<>r1 1B§i:iu_it_ivlwz REYE1S,_JR 1 11 11 1

Debtor2 -

1(spouse irming> g g g j j ii ~ § ~ k ~* k j 1 There is no presumption of abuse

 

United States Bankru t Court for the: D` trict of N vada
1 p cy ls e applies will be made under Chapter 7 Means Test

Calculation (Of‘licial Form 122A-2)_

U 3. The Means Test does not apply now because of

1Case number
1 (ir known)
i

1 Ei 2. The calculation to determine if a presumption of abuse

qualified military service but it could apply later.

1___ ___ __ ________ ___ _ _ ___ _____ 1

U Check if this is an amended filing
Officiai Form 122A - 1
Chapter 7 Statement of Your Current Monthly income 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more space is needed,
attach a separate sheet to this fonn. include the line number to which the additional information appllee. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumptlon ofAbuse Under § 707(b)(2) (Official Form 122A-1Supp) with this fonn.

Caicuiate Your Current Monthly income

1_ What is your marital and filing status? Check one only.
l Not married Fiii out Coiumn A, lines 2-11_

 

U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11_
U Married and your spouse is NOT filing with you. You and your spouse are:
U Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

1
1
1 13 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
1 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
1 living apart for reasons that do not include evading the Means Test requirements 11 U.S_C § 707(b)(7)(B)_
Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
1 101(10A). For example, if you are iiling on September 15, the 6-month period would be March 1 through August 31. if the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6_ Fill in the result Do not include any income amount more than once. For example if both
1’spouses own the same rental property, put the income from __t_hat property in one column only. |f you have nothing to report for any line, write $0 in the space

~ Column A Column B

 

1 Debtor 1 Debtor 2 or

1 non-filing spouse
1 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
1 payroll deductions).

3. Alimony and maintenance payments Do not include payments from a spouse if
1 Column B is filled in. $ 0.00 $

3,.0114§ $_

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
1 from an unmarried partner, members of your household, your dependents, parents.
1 and roommates, include regular contributions from a spouse only if Column B is not
1 filled in. Do not include payments you listed on line 3. $ o'oq $

 

5. Net income from operating a business, profession, or farm

 

1
1
Debtor 1 1
1 Gross receipts (before all deductions) $ 0.00 -
1 Ordinary and necessary operating expenses '$ _ 9- 09 1
1 Net monthly income from a business, profession, or farm $ ___o- 09 C°Py here '> $ _i _9!) $ j _¥ 11 11 1
1 6. Net income from rental and other real property 1
Debtor 1
1 Gross receipts (before all deductions) $ 9990. 1
1 Ordinary and necessary operating expenses ‘$ lol 1
Net monthly income from rental or other real property $ 1_ 1°1-99 C°Py here '> $ ___ r_ 1_@9 $ 1 1 1 _ 1 1
17 . lnterest, dividends, and royalties $ ___Qo_o_ $ ___ _ _
Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Sotiware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankmptcy

 

Case 19-12067-ml<n DOC 1 Entered 04/04/19 09:19:04 Page 63 of 70

 

1 Total current monthly
income

Debtor1 BERNMD DAUZ REYES, J§ __1_11 1_1_1_1 1 1___ Case numberi"fk"°“'") ____ _ _____

1111________,________________ ___ _ _____ __ _ _ __ _____ __ ___ __,»~__~~l)¢
1 Column A Co/umn B g1
1 Debtor 1 Debtor 2 or

non-filing spouse 1
_ 8. Unemp|oyment compensation $ 0.00 $ 1
1 Do not enter the amount if you contend that the amount received was a benefit under 1
1 the Social Security Act. lnstead, list it here: 1
1 Foryou_,_ , _ , , _,$ 1 1111 .100 1
1 For your spouse _ _ _ _ _ $ _ 1
1 9. Pension or retirement income. Do not include any amount received that was a 1
benefit under the Social Security Act. $ 1__11_0£1 $ 1111 1 1
10. lncome from all other sources not listed above. Specify the source and amount.
1 Do not include any benefits received under the Social Security Act or payments
j received as a victim of a war crime, a crime against humanity, or international or
1 domestic terrorism. |f necessary, list other sources on a separate page and put the
1 total below.
1 - MMTARLILSAB_|!TL__ ___ ___ ____ $ _1_»7£2_£9_ $ _ _ _ _
1 1, _ __ ___ ___ __ ____ __ _ ___ $ _OM $ 1 _ 1
1 Total amounts from separate pages, `rf any, + $ 0.00 $
1 11 Ca|cu|ate your total current monthly income Add lines 2 through 10 for Fiii rm 1%,¥‘,`"* `*Wiq 17_ ini`i
1 each column. Then add the total for Column A to the total for Column B. 1 $1_4’7941171 + $ 1 1_1_1 1=1 $ 1£14£ 1
i t __ _ _ __ _____ ____ '

Determine Whether the Means Test App|ies to You

 

 

 

12. Ca|cu|ate your current monthly income for the year. Fo||ow these steps:

12a. Copy your total current monthly income from line 11 _ _ _ _ _ _ _ Copy line 11 here=> 1$j 4 794_17 1

Multiply by 12 (the number of months in a year) x Q__ _¥_i
12b_ The result is your annual income for this part of the form 12b_ $ j 57,53§4 1

_1 _1:1`

13. Ca|cu|ate the median family income that applies to you. Fol|ow these steps:

 

__1
Fill in the number of people in your household. l `__l¢ij w_rf _r
Fill in the median family income for your state and size of household_ _ __ __ _ _ __ 13_ 1 $ 63,3§0.00 1
To tind a list of applicable median income amounts, go online using the link specified in the separate instructions 11 ¥_ : pi :1

for this form. This list may also be available at the bankruptcy clerk’s office
14. How do the lines compare?

14a. - Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse
Go to Part 3.
14b. l:l Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2_

Go to Part 3 and fill out Form 122A-2.
Sign Be|ow /)

1
1
1
1
1
1
1
1 Fill in the state in which you live. 1_* ll j
1
1
1
1
1

 

 

-o.

By signing here, l deFar;rnder penal pe ` thatth information on this statement and in any attachments is true and coEY

 

  
 

xi

   

RNARD DAuz REYES;!R
Signature of Debtor 1

Date ,AerLz. mg _
MM / DD /YYYV
|f you checked line 14a, do NOT fill out or file Form 122A-2.

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2
Software Copyright (c) 1996-2019 Best Case, LLC ~ www_bestcase.com Best Case Bankmptcy

 

 

 

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 64 of 70

United States Bankruptcy Court
District of Nevada

In re iB_EB!ARD DAUZrR§lES, JR`¢__ ~ Case No.

”DE¢;;('ST"* chapter j Lk

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and corr st of ` /her knowledge.

  
 
  

Dare: gamisz tit ,v¥ § / __~M
BERNARD DAUZ REYES, JR
Signature of Debtor

Soflware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.oom Best Case Bankmptcy

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 65 of 70

BERNARD DAUZ REYES, JR
6745 CARLISLE GROVE AVE
Las Vegas, NV 89139

JANEE ALLEN
P.O. BOX 570422
Las Vegas, NV 89157

ACCELERATED FINANCIA SOLUTION
Acct NO 1440

25 WOODS LAKE RD STE 507
Greenville, SC 29607

ALCOA BILLING CENTER
265 BROOKVIEW CENTRE WAY STE 400
Knoxville, TN 37919

AMERICAN`MEDICAL COLLECTION AGENCY
Acct NO 1722

AMERICAN'MEDICAL COLLECTION'AG

4 WESTCHESTER PLAZA.SUITE 110
Elmsford, NY 10523

AMERICOLLECT
AMERICOLLECT
1851 S.ALVERINO ROAD
Manitowoc, WI 54220

ATT DIRECTV

Acct NO 5997
P.O.BOX 537104
Atlanta, GA 30353

BANK OF AMERICA
BANK OE`AMERICA
PO BOX 1598
Norfolk, VA 23501

CALVARY PORTFOLIO SERVICES
Acct NO 2040

CALVARY PORTFOLIO SERVICES
ATTN BANKRUPCTY DEPARTMENT
500 SUMMIT LAKE DR STE 4A
Jefferson Valley, NY 10535

CALVARY PORTFOLIO SERVICES
Acct NO 2070

CALVARY PORTFOLIO SERVICES
ATTN BANKRUPCTY DEPARTMENT
500 SUMMIT LAKE DR STE 4A
Jefferson Valley, NY 10535

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 66 of 70

CAPITAL ONE

Acct NO 0561

CAPITAL ONE

P.O. BOX 30281

Salt Lake City, UT 84130-0281

CASH 1
199511NELLIS BLVD STE C
Las Vegas, NV 89115

CHARTER COMMUNICATIONS
Acct NO 0198

CHARTER COMMUNICATIONS
P.O. BOX 790086

Saint Louis, MO 63179-0086

CHASE BANK

CHASE BANK

PO BOX 15298
Wilmington, DE 19850

CHECK CITY
CHECK'CITY

5861 W CRAIG ROAD
Las Vegas, NV 89130

COLLEGE OF SOUTHERN NEVADA
COLLEGE OF SOUTHERN'NEVADA
3200 E CHEYENNE AVE

North Las Vegas, NV 89030

CONNS CREDIT C0

Acct NO 3982

P.O. BOX 2356

Beaumont, TX 77704-2358

COX COMMUNICATIONS
COX COMMUNICATIONS
PO BOX 79175

Phoenix, AZ 85062

CREDIT COLLECTION SERVICE
Acct NO 5834

P.O. BOX 607

Norwood, MA 02062

CREDIT ONE BANK

CREDIT ONE BANK

PO BOX 98872

Las Vegas, NV 89193-8872

CRESCENT BANK AND TRUST
Acct No 3918

P.O. BOX 2460
Chesapeake, VA 23327

 

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 67 of 70

D & A SERVICES

Acct NO 4069

1400 E TOUHY AVE STE G2
Des Plaines, IL 60018

DEPT OF ED/NELNET

Acct NO COMB
3015£3PARKER£UDSTE 400
Aurora, CO 80014

DIGNITY HEALTH_ST ROSE DOMINICAN
3033 N 3RD AVENUE
Phoenix, AZ 85013

DOLLAR LOAN CENTER
DOLLAR LOAN`CENTER
2685£3EASTERNPNENUE
Las Vegas, NV 89169

ENHANCED RECOVERY

Acct NO 0198

ENHANCED RECOVERY

P.O. BOX 57547

Jacksonville, FL 32241-7547

GC SERVICES
GC SERVICES
PO BOX 1389
Copperas Cove, TX 76522

GEICO

GEICO

PO BOX 55548
Bethesda, MD 20811

 

HRRG
P.O. BOX 5406
Cincinnati, OH 45273-7942

 

lNTERNAL REVENUE SERVICE
lNTERNAL REVENUE SERVICE
FreSnO, CA 93888-0025

LABORATORY CORPORATION OF AMERICA
P.O. BOX 2240
Burlington, NC 27216-2240

MIDLAND FUNDING LLC

Acct NO 0561

MIDLAND FUNDING LLC

2365 NORTHSIDE DRIVE SUITE 300
San Diego, CA 92108

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 68 of 70

MONEYTREE
MONEYTREE

2950 SAHARA AVE
Henderson, NV 89014

NAVY FEDERAL CREDIT UNION
Acct NO 3327

NAVY FEDERAL

PO BOX 3700

Merrifield, VA 22119

NEVADA_ENERGY
NEVADA.ENERGY

PO BOX 30086

RenO, NV 89520~3086

PIONEER RECOVERY , INC.
PIONEER.RECOVERY, INC.
P.O.BOX 158

Arcade, NY 14009-9997

PROGRESSIVE lNSURANCE C©MPANY
Acct NO 5834

6300 WILS©N`MILLS R©AD
Cleveland, 0H 44143

PROGRESSIVE LEASING
P.O.BOX 413110
Salt Lake City, UT 84141-3110

RADIOLOGY ASSOCATES 0F NV
RADIOLOGY.ASSOCATES

DEPT LA_21686

Pasadena, CA 91185

RADIUS GLOBAL SOLUTI©NS
Acct NO 4069

9550 REGENCY SQ 602
Jacksonville, FL 32225

RAPID CASH

RAPID CASH

5676 S EASTERN AVE
Las Vegas, NV 89119

RECIEVABLES PERF©RMANCE
Acct NO 5997
RECIEVABLES PERF©RMANCE
20816 44TH ST W
Lynnwood, WA 98036

 

 

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 69 of 70

RPM

Acct NO 5997

RPM

20616 44TH AVE W
Lynnwood, WA 98036

SECURlTY CREDIT SERVICES
2653 W OXFORD LOOP #108
OXfOrd, MS 38655

SOUTHWEST GAS CORP.
6355 SHATZ STREET
Las Vegas, NV 89115

SPRINT

SPRINT

P0 BOX 54977

LOS Angeles, CA 90054

STATE OF NEVADA DEPT OF EMPL.
STATE OF NEVADA DEPT OF EMPL .
500 EAST THIRD ST.

Carson City, NV 89713

SUNRISE CREDIT SERVICES
P.O. BOX 9100
Farmingdale, NY 11735“9100

SYNCB/CAR CARE DISC TIRE
Acct NO 4069

P.O. BOX 965001

Orlando, FL 32896

SYNCB/CARE CREDIT

Acct NO 6953
SYNCB/CARE CREDIT

P.O. BOX 965036
Orlando, FL 32696-5036

T-MOBILE

T“MOBILE

PO BOX 51643

LOS Angeles, CA 90051

TEMPOE LLC

Acct NO 1440

1750 ELM STREET STE 1200
Manchester, NH 03104

UNLV

UNLV

4505 S MARYLAND PKWY
BOX 451015

Las Vegas, NV 89154

 

Case 19-12067-m|<n DOC 1 Entered 04/04/19 09:19:04 Page 70 of 70

US DEPARTMENT OF` EDUCATION
US DEPARTMENT OF` EDUCATION
P.O BOX 4222

Iowa City, IA 52244

WELLS FARGO BANK
WELLS FARGO BANK

3201 N 4TH_AVE

Sioux Falls, SD 57104

WHY NOT LEASE IT
1750 ELM STREET STE 1200
Manchester, NH 03104

 

